17-01087-mkv        Doc 20       Filed 11/08/18       Entered 11/08/18 16:27:07   Main Document
                                                    Pg 1 of 51


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
In re                                                          :   Chapter 11
                                                               :
TABERNA PREFERRED FUNDING IV, LTD., :
                                                               :   Case No. 17-11628 (MKV)
                                                               :
                           Alleged Debtor.                     :
---------------------------------------------------------------x
 TABERNA PREFERRED FUNDING IV, LTD., :
                                                               :   Adv. Proc. No. 17-01087 (MKV)
                                                               :
                            Interpleader Plaintiff,            :
 v.                                                            :
                                                               :
 OPPORTUNITIES II LTD., HH HOLDCO CO- :
 INVESTMENT FUND, L.P., REAL ESTATE                            :
 OPPS LTD., KL FUND II, HILDENE                                :
 OPPORTUNITIES MASTER FUND II, LTD.,                           :
 WATERFALL ASSET MANAGEMENT LLC, :
 INVESTORS TRUST ASSURANCE SPC,                                :
 AND CITI GLOBAL MARKETS INC.,                                 :
                                                               :
                            Interpleader Defendants.           :

---------------------------------------------------------------x

                           DECISION GRANTING MOTION
                    FOR JUDGMENT ON PARTIAL FINDINGS AND
               DISMISSING THE INVOLUNTARY BANKRUPTCY PETITION


APPEARANCES:

KLEE, TUCHIN, BOGDANOFF & STERN LLP
Counsel for the Petitioning Creditors
1999 Avenue of the Stars, 39th Floor
Los Angeles, California 90067
By: Robert J. Pfister, Esq.
Whitman L. Holt, Esq.

PEPPER HAMILTON LLP
Counsel for Hildene Opportunities Master Fund II, Ltd.
620 Eighth Avenue, 37th Floor
New York, New York 10017
By: H. Peter Haveles, Jr., Esq.
17-01087-mkv    Doc 20     Filed 11/08/18      Entered 11/08/18 16:27:07   Main Document
                                             Pg 2 of 51



QUINN EMANUEL URQUHART & SULLIVAN, LLP
Counsel for Hildene Opportunities Master Fund II, Ltd.
865 S. Figueroa Street, 10th Floor
Los Angeles, California 90017
By: Eric D. Winston, Esq.

51 Madison Avenue, 22nd Floor
New York, New York 10010
By: Lindsay M. Webber, Esq.

DAVIS POLK
Counsel for Citigroup Global Markets, Inc.
450 Lexington Avenue
New York, New York 10017
By: Elliot Moskowitz, Esq.
Brian M. Resnick, Esq.
Justin Sommers, Esq.

MARKO & MAGOLNICK, P.A.
Counsel for Investors Trust Assurance, SPC
3001 South West 3rd Avenue
Miami, Florida 33129
By: Joel S. Magolnick, Esq.

KASOWITZ BENSON TORRES LLP
Counsel for Waterfall Asset Management, LLC
1633 Broadway
New York, New York 10019
By: Matthew B. Stein, Esq.
Michael A. Hanin, Esq.

MILBANK, TWEED, HADLEY & MCCLOY LLP
Counsel for TP Management LLC
28 Liberty Street
New York, New York 10005
By: Gerard Uzzi, Esq.
Daniel M. Perry, Esq.
Alexander B. Lees, Esq.




                                                2
17-01087-mkv         Doc 20       Filed 11/08/18       Entered 11/08/18 16:27:07               Main Document
                                                     Pg 3 of 51



MARY KAY VYSKOCIL
UNITED STATES BANKRUPTCY JUDGE

         This dispute concerns an involuntary chapter 11 petition filed against Taberna Preferred

Funding IV, Ltd., a structured finance entity known as a collateralized debt obligation

(commonly referred to as a “CDO”), that issued several series of notes, which descend in priority

(“Taberna”). The involuntary petition was filed by three holders of the two most senior classes

of notes, Opportunities II Ltd., HH HoldCo Co-Investment Fund, L.P., and Real Estate Opps Ltd.

(collectively, the “Petitioning Creditors”), and is opposed by Taberna, its collateral manager, and

five holders of the junior classes of notes issued by Taberna. The movants seek a judgment that

three Petitioning Creditors have failed to establish a prima facie case that they meet one of the

requirements, set forth in section 303(b) of the Bankruptcy Code, to qualify as petitioning

creditors eligible to commence this involuntary case, and as such, dismissal of this involuntary

petition.

         Although the parties opposing the involuntary petition have raised a number of

arguments, 1 they now seek judgment that the Petitioning Creditors have not made out a prima

facie case with regard to only one of the eligibility requirements for filing an involuntary

petition, namely, that Petitioning Creditors hold claims against the putative debtor, Taberna. The

parties opposing the involuntary petition argue that the notes are nonrecourse, and accordingly,


1
  The Objecting Parties oppose the involuntary petition on a number of other grounds that are not at issue here.
Specifically, they contend that an order for relief should not be entered in this case because the Indenture prohibits
the Petitioning Creditors from commencing an involuntary bankruptcy case against Taberna and that the Petitioning
Creditors are ineligible under section 303(b) of the Bankruptcy Code because they hold oversecured claims. See
Noteholders’ Prehearing Brief (I) Opposing Granting of the Involuntary Petition and (II) Requesting Dismissal of, or
Abstention from this Chapter 11 Case [ECF No. 104]. The Objecting Parties also argue that the case should be
dismissed because the Petitioning Creditors filed the involuntary petition in bad faith. See id. The Petitioning
Creditors maintain that nothing in the Indenture or the Notes prohibits holders of A-1 Notes from commencing an
involuntary bankruptcy case against Taberna and that the Petitioning Creditors satisfy all of the requirements of
section 303 of the Bankruptcy Code, including those not at issue on this motion. See Petitioning Creditors’ Opening
Brief (I) In Support of an Order for Relief and (II) In Opposition to Dismissal or Abstention [ECF No. 87].

                                                          3
17-01087-mkv         Doc 20        Filed 11/08/18       Entered 11/08/18 16:27:07                 Main Document
                                                      Pg 4 of 51


the Petitioning Creditors only hold claims against the collateral securing the notes; i.e. they do

not hold claims against Taberna.

         Whether the Petitioning Creditors hold claims against Taberna on account of the notes

turns in the first instance on whether the notes are nonrecourse and, if the notes are nonrecourse,

on whether sections 1111(b) and 102(2) of the Bankruptcy Code eliminate any distinction

between recourse and nonrecourse claims in bankruptcy for purposes of determining the

eligibility of a petitioning creditor under section 303(b) such that, notwithstanding the

nonrecourse nature of the claims, the Petitioning Creditors hold the requisite claims against

Taberna.

         This opinion constitutes the Court’s findings of fact and conclusions of law pursuant to

Rule 52(c) of the Federal Rules of Civil Procedure, made applicable here by Rule 7052 of the

Federal Rules of Bankruptcy Procedure. 2 For reasons set forth herein, the Court concludes that

the Petitioning Creditors do not meet the requirements of section 303(b) of the Bankruptcy Code

and are not eligible to commence an involuntary case against Taberna. Accordingly, judgment

should be entered dismissing this case.

         In addition, the Court finds that this involuntary case serves no legitimate bankruptcy

purpose, Petitioning Creditors would not be prejudiced by dismissal, and it is in the best interest

of the creditors and the estate that the case be dismissed. Accordingly, pursuant to sections 1112



2
  The opinion contains both findings of fact (“Findings”) and conclusions of law (“Conclusions”). To the extent any
findings may be deemed conclusions of law, they shall also be considered Conclusions. To the extent that any
Conclusions may be deemed findings of fact, they shall also be considered Findings. See, e.g., Bison Capital Corp.
v. ATP Oil & Gas Corp., No. 10 CIV. 714 SHS, 2011 WL 8473007, at *1 n.1 (S.D.N.Y. Mar. 8, 2011), aff'd, 473 F.
App'x 40 (2d Cir. 2012) (citing Miller v. Fenton, 474 U.S. 104, 113—14 (1985); 9C Wright & Miller, Federal
Practice and Procedure § 2579 (3d ed. 2002) (discussing that it is often difficult to categorize a particular matter as a
finding of fact or a legal conclusion).




                                                           4
17-01087-mkv         Doc 20       Filed 11/08/18       Entered 11/08/18 16:27:07                Main Document
                                                     Pg 5 of 51


and 105 of the Bankruptcy Code, in the exercise of the Court’s discretion, the Court concludes

that the case should be dismissed for cause.

                                                JURISDICTION

         This Court has jurisdiction over this chapter 11 case pursuant to 28 U.S.C. §§ 157 and

1334 and the Amended Standing Order of Referral of Cases to Bankruptcy Judges of the United

States District Court for the Southern District of New York (M–431), dated January 31, 2012

(Preska, C.J.). The determination of whether an order for relief should be granted in an

involuntary case is a core proceeding pursuant to 28 U.S.C. §§ 157(b)(1) and (b)(2)(A) and (O).

Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409. All parties to this motion

consent to the entry of a final judgment or order with respect to all matters now before the Court.

See Joint Pretrial Order (the “JPO”) § II [ECF No. 132]; see also Objecting Parties Proposed

Findings of Fact and Conclusions of Law [ECF No. 144-1]; Petitioning Creditors Proposed

Findings of Fact and Conclusions of Law [ECF No. 147-1] (stating that the parties have agreed

that these proceedings are matters as to which the Court can enter final orders and judgment

“including the specific issue presented by the Rule 52(c) Motion . . . .”).

                                                          I.

A.       Factual Background

         In 2005, Taberna issued eleven classes of notes in the aggregate principal amount of

$630,175,000, which descend in priority and have a stated maturity date of May 5, 2036

(collectively, the “Notes”). See JPO § III Stipulated Fact (“Stip. Fact”) ¶¶ 4-6; JX13 at 55-56.

The Notes are governed by an indenture dated December 23, 2005 (the “Indenture”). See JPO §



3
 JX1 refers to Joint Exhibit 1, which is identified in the Joint Pretrial Order as the Indenture (defined below) and
hereinafter will be referred to as the Indenture. Other Joint Exhibits will be referred to throughout as “JX” followed
by the exhibit number.

                                                          5
17-01087-mkv        Doc 20   Filed 11/08/18     Entered 11/08/18 16:27:07          Main Document
                                              Pg 6 of 51


III Stip. Fact ¶ 3; Indenture § 14.9. The funds generated by the issuance of the Notes were used

to purchase various types of securities that were intended to generate proceeds sufficient to repay

the Notes and serve as collateral securing the Notes (collectively, the “Collateral”). See

Petitioning Creditors’ Statement About the Involuntary Chapter 11 Petition Regarding Taberna

Preferred Funding IV, Ltd. (the “PC Stmt.”) [ECF No. 2] ¶¶ 1, 2; JPO § III Stip. Fact ¶1. The

Collateral consists mostly of long-term securities issued by real estate investment trusts

(“REITS”) and other real estate entities, see PC Stmt. ¶ 10; JPO § III Stip. Fact ¶ 7, and is held in

trust for the benefit and security of, inter alia, holders of Notes (collectively, the “Noteholders”).

See INDENTURE, Granting Clauses. The Indenture defines “Secured Parties” to include,

among others, the Noteholders. See INDENTURE at 1, 44.

       At all times, Taberna has paid Class A Noteholders pursuant to the terms of the

Indenture. See JPO § III Stip. Fact ¶¶ 12, 22. In August 2009, an event of default occurred under

the Indenture due to Taberna’s payment default on Class B Notes, notes junior to those now held

by the Petitioning Creditors. See JPO § III Stip. Fact ¶ 17. The Notes were accelerated the

following month. See JPO § III Stip. Fact ¶ 18. Over six years later, on March 22, 2016, the

Petitioning Creditors purchased a total of $135,525,044.37 of the most senior class of Notes (the

“A-1 Notes”) and a total of $16.9 million of the second most senior class of notes (the “A-2

Notes”). See JPO § III Stip. Fact ¶¶ 29, 30. By virtue of these purchases, at the time of filing,

the Petitioning Creditors held 100% of the A-1 Notes and approximately 34% of the A-2 Notes.

See PC Stmt. ¶ 4.

       As the Indenture does not permit the Petitioning Creditors unilaterally to liquidate the

Collateral without the consent of other parties, prior to filing the involuntary petition, the

Petitioning Creditors took a number of steps in a failed effort to liquidate the Collateral. See PC



                                                  6
17-01087-mkv      Doc 20     Filed 11/08/18     Entered 11/08/18 16:27:07        Main Document
                                              Pg 7 of 51


Stmt. ¶ 6; JPO § III Stip. Fact ¶¶ 35-40. Petitioning Creditors’ principal, Vikaran Ghei,

demonstrated at trial that he has experience and expertise in working with complex financial

instruments, and has a sophisticated understanding of the workings of the Bankruptcy Code. See

11/28/17 Tr. 47:24—50:24, Adv. Pro. No. 17-01087 ECF No. 15 (“11/28/17 Tr.”); see also

11/29/17 Tr. 177:1—17, Adv. Pro. No. 17-01087 ECF No. 16 (“11/29/17 Tr.”). After hiring

counsel that was specifically experienced bankruptcy counsel, see 11/30/17 Tr. 108:2—110:24,

Adv. Pro. No. 17-01087 ECF No. 17 (“11/30/17 Tr.”); see also JPO § III Stip. Fact ¶ 1, among

the steps the Petitioning Creditors took to break open the CDO, in November 2016, Mr. Ghei, on

behalf of Petitioning Creditors, reached out to the indenture trustee and “requested that the

indenture trustee solicit consents to allow the underlying collateral to be liquidated.” PC Stmt. ¶

6; see also JPO § III Stip. Fact ¶ 35; Email from Thomas Ji to Vik Ghei, [JX 66]. Mr. Ghei did

not offer any consideration in exchange for the requested consents, and the Petitioning Creditors

ultimately failed to receive sufficient consent to sell the Collateral. See Consent Solicitation [JX

66]; See email from Brandon Meyer To Vik Ghei [JX 67]; JPO § III Stip. Fact ¶ 35. In March

2017, Mr. Ghei, on behalf of Petitioning Creditors, and with the advice and assistance of their

current bankruptcy counsel, launched a tender offer to purchase Notes from each class in

amounts sufficient to allow them to direct the Trustee to auction the Collateral. 11/28/17 Tr.

183:17—184:1, Adv. Pro. No. 17-01087 ECF No. 15; email from Vik Ghei to Brandon Meyer,

[JX 69]; See JPO § III Stip. Fact ¶ 36; PC Stmt. ¶ 6. When that also failed to draw consent, the

Petitioning Creditors subsequently amended their offer, 11/30/17 Tr. 210:22—211:18, Adv. Pro.

No. 17-01087 ECF No. 17; JPO § III Stip. Fact ¶¶ 38-39, but ultimately did not purchase any

Notes pursuant to the original or amended offer. 11/29/17 Tr. 44:9—16, Adv. Pro. No. 17-01087

ECF No. 16; See JPO § III Stip. Fact ¶ 40.



                                                 7
17-01087-mkv        Doc 20     Filed 11/08/18     Entered 11/08/18 16:27:07        Main Document
                                                Pg 8 of 51


          The Petitioning Creditors thereafter immediately purchased the remaining A-1 Notes that

they did not already own, 11/29/17 Tr. 46:8—10, Adv. Pro. No. 17-01087 ECF No. 16; see JPO

§ III Stip. Fact ¶ 41, and two months later filed the involuntary petition. See Involuntary Petition

[ECF No. 1]. Petitioning Creditors simultaneously filed a document described as a ‘partial

waiver’ and incorporated the waiver into the involuntary petition. Involuntary Petition [ECF No.

1], Exh. 3; see also JPO § III Stip. Fact ¶ 57. Through this document, each of the three

Petitioning Creditors waived its right to benefit from security interests in any asset of the alleged

debtor solely on account of its ownership interest in the Class A-2 Notes up to, but not to exceed,

the amount of $5,259.00. JPO § III Stip. Fact ¶ 57; see also Involuntary Petition [ECF No. 1],

Exh. 3.

          At the time the involuntary petition was filed, the Petitioning Creditors had prepared a

draft chapter 11 plan and stated that they were “ready to file their plan and accompanying

documents, and then they will promptly pursue confirmation of that plan.” PC Stmt. ¶ 8. The

plan drafted by the Petitioning Creditors permits an auction of the Collateral at the option of a

majority of the holders of the A-2 Notes. See Notice of Filing of Certain Unredacted Exhibits to

Affidavit of H. Peter Haveles, Jr. Pursuant to Order Amending Prior Order Granting Ex Parte

Motion to File Documents Under Seal [ECF No. 82], Exh. D. While Petitioning Creditors do not

control a majority of the A-2 Notes with their 34 percent stake, a company named Anchorage

owns 50 percent of the A-2 Notes. 11/28/17 Tr. Adv. Pro. No. 17-01087 183:19—22, ECF No.

15. Prior to commencing this case, Petitioning Creditors coordinated with Anchorage, an

investor that had previously put another CDO into bankruptcy involuntarily, to effectuate the

Chapter 11 proposed plan, which Anchorage agreed to support so long as Anchorage was not “on

the front lines”. 11/29/17 Tr. 31:20— 35:1, Adv. Pro. No. 17-01087 ECF No. 16; see also JX



                                                   8
17-01087-mkv       Doc 20       Filed 11/08/18      Entered 11/08/18 16:27:07             Main Document
                                                  Pg 9 of 51


102 (Mr. Ghei’s notes from his phone call with Anchorage discussing how to accomplish an

accelerated liquidation of Taberna prior to the involuntary petition). The day after filing the

Involuntary Petition, Petitioning Creditors moved to terminate the alleged debtor’s exclusivity

period in which to file a chapter 11 plan to enable Petitioning Creditors to pursue their proposed

plan. See Notice of Motion to Terminate the Debtor’s Plan Exclusivity Periods [ECF No. 8].

B.      Procedural History

        Soon after filing the involuntary petition, the parties entered a stipulation, which the

Court so ordered, establishing a schedule for expedited discovery including expert discovery and

the briefing of any threshold legal issues. So Ordered Stipulation [ECF No. 45]. At the close of

discovery, the Petitioning Creditors moved for partial summary judgment, seeking a ruling that,

having filed waivers of the lien on the collateral, see JPO § III Stip. Fact ¶ 57, they now held

unsecured claims against Taberna, thereby satisfying one of the eligibility requirements in

dispute under section 303(b) of the Bankruptcy Code (i.e. a different requirement than the one at

issue on this motion). See Petitioning Creditors’ Motion for Partial Summary Judgment [ECF

No. 51]. 4 TP Management LLP, as collateral manager (the “Collateral Manager”), and several

holders of Notes junior to the A-1 and A-2 Notes (collectively, the “Junior Noteholders” 5 and

together with the Collateral Manager, the “Objecting Parties”) opposed the summary judgment

motion, arguing that summary judgment should be denied because the Petitioning Creditors’

Note claims are both oversecured and non-recourse. See Opposition to Petitioning Creditors’



4
  Pursuant to the So Ordered Stipulation among the Parties [ECF No. 45] the Summary Judgment Motion was filed
in the main bankruptcy case, Case No. 17-11628-MKV, and the Adversary Proceeding commenced by the putative
debtor, Adv. Pro. No. 17-1087-MKV (seeking dismissal of this case or abstention) has been held in abeyance.
5
 The Junior Noteholders include Hildene Opportunities Master Fund II, Ltd. (“Hildene”), Waterfall Asset
Management LLC (“Waterfall”), Investors Trust Assurance SPC (“ITA”), EJF Capital LLC (“EJF”) and Citigroup
Global Markets Inc. (“Citibank”). Collectively, they hold over $85 million in principal amount of Notes.

                                                      9
17-01087-mkv     Doc 20     Filed 11/08/18 Entered 11/08/18 16:27:07             Main Document
                                          Pg 10 of 51


Motion for Partial Summary Judgment [ECF No. 65]. By decision dated November 27, 2017,

the Court denied the Petitioning Creditors’ summary judgment motion on the issue of whether

they hold unsecured claims against Taberna on the grounds that they had failed to establish that

there were no material issues of fact and that they were entitled to judgment as a matter of law.

See Decision Denying Motion for Partial Summary Judgment [ECF No. 133] (the “Summary

Judgment Decision”).

       Thereafter, a bench trial commenced on the disputed issue of the eligibility of Petitioning

Creditors to maintain this case. After five days of trial, at which Vikaran Ghei (one of two

Principals of the Petitioning Creditors) and two experts (who testified with respect to valuation

issues not relevant on this motion) testified, excerpts of depositions were offered, and over 140

exhibits were received into evidence. At the close of the Petitioning Creditors’ case in chief, the

Objecting Parties moved pursuant to Rule 52(c) of the Federal Rules of Civil Procedure for a

judgment on partial findings (the “Motion” or “Mtn.”). See The Objecting Parties’ Motion

Under Rule 52(c) of the Federal Rules of Civil Procedure for Judgment on Partial Findings [ECF

No. 144].

       In their Motion, the Objecting Parties seek a determination that the Petitioning Creditors’

claims with respect to the Notes (the “PC Note Claims”) are nonrecourse and, as holders of

nonrecourse claims, the Petitioning Creditors are ineligible under section 303(b) of the

Bankruptcy Code to file an involuntary petition. Taberna supports the Motion. See Alleged

Debtor’s Joinder in The Objecting Parties’ Motion Under Rule 52(c) of the Federal Rules of

Civil Procedure for Judgment on Partial Findings [ECF No. 145]. The parties submitted findings

of fact and conclusions of law and thereafter the Court heard oral argument on the motion. ECF

Nos. 144—152. The narrow issues before the Court on this Motion are (1) whether the PC Note



                                                10
17-01087-mkv        Doc 20       Filed 11/08/18 Entered 11/08/18 16:27:07                     Main Document
                                               Pg 11 of 51


Claims are nonrecourse, and (2) whether the Petitioning Creditors nonetheless meet the

eligibility criteria of section 303(b) of the Bankruptcy Code requiring that they hold claims

against Taberna.

        While the Rule 52 motion was pending, the Second Circuit issued a decision in Wilk

Auslander LLP v. Murray (In re Murray), affirming that a bankruptcy court has the authority to

dismiss sua sponte an involuntary chapter 7 bankruptcy case for cause. 900 F.3d 53 (2d Cir.

2018). In light of Murray, the Court issued an order directing the parties to show cause with

respect to whether this case should be dismissed for cause pursuant to section 1112(b) of the

Bankruptcy Code. [ECF No. 153]. The parties submitted briefing on the issue [ECF Nos. 154—

159], and on October 18, 2018, the Court heard oral argument on the section 1112 issue.

                                       II.
                         LEGAL STANDARDS WITH RESPECT
                    TO MOTION FOR JUDGMENT ON PARTIAL FIDINGS

A.      Rule 52(c) of the Federal Rules of Civil Procedure

        Rule 52(c) of the Federal Rules of Civil Procedure, which applies here pursuant to Rule

7052 of the Federal Rules of Bankruptcy Procedure, 6 provides:

                 If a party has been fully heard on an issue during a nonjury trial and
                 the court finds against the party on that issue, the court may enter
                 judgment against the party on a claim or defense that, under the
                 controlling law, can be maintained or defeated only with a favorable
                 finding on that issue. The court may, however, decline to render any
                 judgment until the close of the evidence. A judgment on partial
                 findings must be supported by findings of fact and conclusions of
                 law as required by Rule 52(a).



6
 Although Bankruptcy Rule 7052 provides that Federal Rule 52 applies in adversary proceedings, the parties are in
agreement that Federal Rule 52(c) applies here, where Taberna initially raised the issues addressed herein in an
adversary proceeding entitled Taberna Preferred Funding IV, Ltd. v. Opportunities II Ltd, et al., Adv. Pro. No. 17-
01087 (MKV) (the “Adversary Proceeding”) and the parties subsequently agreed that all pleadings shall be filed
solely in the main case, not the Adversary Proceeding, pending the outcome of the trial, and that all further
proceedings in the Adversary Proceeding would be held in abeyance. See So Ordered Stipulation [ECF No. 45].

                                                        11
17-01087-mkv     Doc 20      Filed 11/08/18 Entered 11/08/18 16:27:07           Main Document
                                           Pg 12 of 51


Fed. R. Civ. P. 52(c). Thus, judgment under Federal Rule 52(c) is appropriate where a plaintiff

has failed to make out a prima facie case. Latin Am. Music Co., Inc. v. Spanish Broad. Sys., Inc.,

254 F. Supp. 3d 584, 587 (S.D.N.Y. 2017), aff'd, 738 F. App'x 722 (2d Cir. 2018) (“A

defendant’s Rule 52(c) motion may be granted when ‘the plaintiff has failed to make out a prima

facie case or where the plaintiff has made out a prima facie case but the court determines that a

preponderance of the evidence goes against the plaintiff's claim.’”); see also Pal v. New York

Univ., No. 06 CIV. 5892 PAC FM, 2013 WL 4001525, at *1 (S.D.N.Y. Aug. 6, 2013), aff'd, 583

F. App'x 7 (2d Cir. 2014).

       When considering a motion under Federal Rule 52(c), a court does not consider the

evidence in the light most favorable to the non-moving party or draw any special inferences in

the non-movant’s favor. See Wechsler v. Hunt Health Sys., Ltd., 330 F. Supp. 2d 383, 433

(S.D.N.Y. 2004); Desiderio v. Celebrity Cruise Lines, Inc., No. 97 Civ. 5185(AJP), 1999 WL

440775, at *19 (S.D.N.Y. June 28, 1999). “Instead, the court acts as both judge and jury, and

decides the case based upon where the preponderance lies.” Empire State Bldg. Co. v. New York

Skyline, Inc. (In re New York Skyline, Inc.), Adv. Nos. 09–1107 (SMB), 09–1145(SMB), 2013

WL 655991, at *4 (Bankr. S.D.N.Y. Feb. 22, 2013) (citing Desiderio v. Celebrity Cruise Lines,

Inc., 1999 WL 440775, at *19).

B.     Bankruptcy Code Section 303(b)

       Section 303 of the Bankruptcy Code governs involuntary bankruptcy cases under

chapters 7 and 11 and stipulates that an involuntary case may be commenced “only against a

person . . . that may be a debtor under the chapter under which such case is commenced.” 11

U.S.C. § 303(a). Section 303 goes on to set forth the minimum number of creditors required to

commence an involuntary case and contains restrictions as to which types of creditors may



                                                12
17-01087-mkv        Doc 20       Filed 11/08/18 Entered 11/08/18 16:27:07                    Main Document
                                               Pg 13 of 51


commence an involuntary bankruptcy case. Specifically, pursuant to section 303(b)(1), an

involuntary case may be commenced

                 by three or more entities, each of which is either a holder of a claim
                 against such person that is not contingent as to liability or the
                 subject of a bona fide dispute as to liability or amount, or an
                 indenture trustee representing such a holder, if such noncontingent,
                 undisputed claims aggregate at least $15,775 more than the value of
                 any lien on property of the debtor securing such claims held by the
                 holders of such claims.

11 U.S.C. § 303(b)(1) (emphasis added). Section 303(b) thus requires that an involuntary

petition be brought by at least three qualifying creditors 7 and that each such creditor holds a

claim against the target of the involuntary petition. 11 U.S.C. § 303(b)(1).

        A petitioning creditor bears the initial burden of establishing a prima facie case that it

meets the eligibility requirements set forth in section 303(b) of the Bankruptcy Code. See, e.g.,

In re Persico Contracting and Trucking, Inc., No. 10–22736 (RDD), 2010 WL 3766555, at *3

(Bankr. S.D.N.Y. Aug. 10, 2010); see also Platinum Fin. Servs. Corp. v. Byrd (In re Byrd), 357

F.3d 433, 437 (4th Cir. 2004); In re Gutfran, 210 B.R. 672, 673 (Bankr. D. Conn. 1997). Once a

prima facie case has been established, the burden then shifts to the entity against whom the

involuntary petition has been filed to demonstrate that the eligibility requirements have not been

met. See In re Persico Contracting and Trucking, Inc., 2010 WL 3766555, at *3; In re Byrd, 357

F.3d at 439; In re Gutfran, 210 B.R. at 673.

        The Petitioning Creditors have been fully heard on the section 303 eligibility

requirements. Therefore, if the Court finds that the Petitioning Creditors have not met their

burden of establishing a prima facie case that they satisfy the eligibility requirement in section



7
 Section 303(b)(2) of the Bankruptcy Code contains a variation on these requirements for circumstances, not present
in this case, where there are fewer than twelve creditors. The number of creditors required under section 303(b) is
not in dispute on this motion.

                                                        13
17-01087-mkv      Doc 20     Filed 11/08/18 Entered 11/08/18 16:27:07             Main Document
                                           Pg 14 of 51


303(b) of the Bankruptcy Code, the Court may enter judgment against them on this issue and the

petition in this involuntary case should be dismissed.

                                                 III.

                   FINDINGS OF FACT AND CONCLUSION OF LAW
                    WITH RESPECT TO WHETHER PETITIONING
                   CREDITORS HOLD A CLAIM AGAINST TABERNA

A.     The Notes are Nonrecourse

       The Objecting Parties assert that pursuant to the terms of the Indenture, the Notes are

nonrecourse and therefore the Petitioning Creditors do not hold claims against Taberna since

their claims are limited to the Collateral. See Mtn. ¶¶ 17, 20, 22. The Petitioning Creditors, on

the other hand, assert that the Indenture does not yet, if ever, preclude claims against Taberna or

otherwise limit the PC Note Claims to claims against the Collateral. See Petitioning Creditors’

Opposition to the Objecting Parties’ Motion under Rule 52(c) of the Federal Rules of Civil

Procedure for Judgment on Partial Findings (the “Opposition” or “Opp.”) [ECF No. 147] ¶¶ 34-

51. Based on its review of the Indenture [JX1], the Court finds that the Notes are nonrecourse.

       The term “nonrecourse” describes a type of debt that is “of, relating to, or involving an

obligation that can be satisfied only out of the collateral securing the obligation and not out of

the debtor’s other assets.” Black’s Law Dictionary (10th ed. 2014). A nonrecourse note is “[a]

note that may be satisfied upon default only by means of the collateral securing the note, not by

the debtor’s other assets.” Id. Similarly, a “nonrecourse creditor is a creditor who has agreed to

look only to its collateral for satisfaction of its debt and does not have any right to seek payment

of any deficiency from a debtor’s other assets.” In re 680 Fifth Ave. Assocs. v. Mut. Benefit Life

Ins. Co. (In re 680 Fifth Ave. Assocs.), 156 B.R. 726, 732-33 (Bankr. S.D.N.Y. 1993), aff’d, 169

B.R. 22 (S.D.N.Y. 1993) aff’d, 29 F.3d 95 (2d Cir. 1994); see also In re Montgomery Ward,



                                                 14
17-01087-mkv      Doc 20      Filed 11/08/18 Entered 11/08/18 16:27:07             Main Document
                                            Pg 15 of 51


LLC, 634 F.3d 732, 740 (3d Cir. 2011) (“A claim secured by a nonrecourse security interest is,

by definition, enforceable only against the debtor’s property. A claim secured by a recourse

security interest is enforceable against both the collateral and, to the extent the claim exceeds the

value of the collateral, against the debtor.”).

        To determine whether the Notes are nonrecourse, the Court looks to the Indenture [JX1],

which is governed by New York state law. See JX 1 INDENTURE § 14.9. The plain meaning of

the language controls the construction of contracts governed by New York state law. See City of

Hartford v. Chase, 942 F.2d 130, 134–35 (2d Cir. 1991) (quoting Berger v. Heckler, 771 F.2d

1556, 1568 (2d Cir. 1985)); V.C. Vitanza Sons v. New York City Hous. Auth., 7 A.D.3d 398, 776

N.Y.S.2d 472 (1st Dep’t 2004) (“In interpreting a contract, the plain meaning of words and

phrases should be determined and the language construed so as to give full meaning and effect to

all provisions of the agreement.”). When called upon to construe a contract, a court should

ascribe to the contract terms their ordinary meanings unless doing so would lead to an absurd

result. See Mastrovincenzo v. City of New York, 435 F.3d 78, 104 (2d Cir. 2006). A court’s role

in construing a contract is to “give effect to the intent of the parties as revealed by the language

they chose to use.” Seiden Assocs. Inc. v. ANC Holdings, Inc., 959 F.2d 425, 428 (2d Cir. 1992)

(citing Slatt v. Slatt, 64 N.Y.2d 966, 488 N.Y.S.2d 645, 477 N.E.2d 1099 (N.Y. 1985)).

Moreover, it is presumed that every clause in a contract was intended to have an effect. See City

of Hartford v. Chase, 942 F.2d 130, 135 (2d Cir. 1991). If a contract is unambiguous, its

meaning should be determined without reference to extrinsic evidence. Goldman v. Comm’r of

Internal Revenue, 39 F.3d 402, 406 (2d Cir. 1994) (citing Goodheart Clothing Co. v. Laura

Goodman Enters., 962 F.2d 268, 272 (2d Cir. 1992)). Whether the language in a contract is

ambiguous is a question of law, see Seiden Assocs., 959 F.2d at 429, determined by reference to



                                                  15
17-01087-mkv           Doc 20      Filed 11/08/18 Entered 11/08/18 16:27:07            Main Document
                                                 Pg 16 of 51


the contract alone. See Goodheart, 962 F.2d at 272.

           The Court finds that the relevant provisions of the Indenture are unambiguous. Section

2.6(h) of the Indenture, [JX 1], provides as follows: 8

                    The obligations of the Co-Issuers under the Notes and this Indenture
                    are non-recourse obligations of the Co-Issuers payable solely from
                    the Collateral and in accordance with the Priority of Payments, and
                    following realization of the Collateral and its reduction to zero any
                    claims of the Noteholders shall be extinguished and shall not
                    thereafter revive.

                    No recourse shall be had against any Officer, Preferred Shareholder,
                    director, manager, employee, security holder or incorporator of the
                    Issuer, the Co-Issuer, the Collateral Manager, the Trustee, any
                    Rating Agency, the Placement Agent or their respective successors
                    or assigns for the payment of any amounts payable under the Notes
                    or this Indenture.

                    It is understood that the foregoing provisions of this Section 2.6(i)
                    [sic] shall not (i) prevent recourse to the Collateral for the sums due
                    or to become due under any security, instrument or agreement that
                    is part of the Collateral or (ii) constitute a waiver, release or
                    discharge of any indebtedness or obligation evidenced by the Notes
                    or secured by this Indenture until such Collateral has been realized,
                    whereupon any outstanding indebtedness or obligation shall be
                    extinguished.

                    It is further understood that the foregoing provisions of this Section
                    2.6(i) [sic] shall not limit the right of any Person to name either Co-
                    Issuers as a party defendant in any action or suit or in the exercise
                    of any other remedy under the Notes or this Indenture, so long as no
                    judgment in the nature of a deficiency judgment or seeking personal
                    liability shall be asked for or (if obtained) enforced against any such
                    Person or entity.

JX 1, INDENTURE, § 2.6(h). Non-recourse provisions are enforceable under New York state

law. See, e.g., Bronxville Knolls, Inc. v. Webster Town Ctr. P’ship, 221 A.D.2d 248, 634

N.Y.S.2d 62 (2d Dep’t 1995) (holding that “non-recourse clause of integrated mortgage and



8
    The Court has added spaces in between sentences for ease of reference.

                                                          16
17-01087-mkv     Doc 20      Filed 11/08/18 Entered 11/08/18 16:27:07              Main Document
                                           Pg 17 of 51


mortgage note precluded the underlying action by the plaintiffs for a personal judgment as

against the defendants” because “the only recourse in connection with the underlying loan was

the mortgaged property”).

       Applying the plain meaning of the language in section 2.6(h) and other provisions of the

Indenture, the Court concludes that the Indenture explicitly provides that the Notes are

nonrecourse and that Taberna shall have no personal liability with respect to the Notes. The first

line of section 2.6(h) is unambiguous in stating that the Notes are nonrecourse: “[t]he obligations

of the Co-Issuers under the Notes and this Indenture are non-recourse obligations of the Co-

Issuers payable solely from the Collateral . . . .” JX 1, INDENTURE § 2.6(h). The Co-Issuers

include Taberna, as Issuer, and Taberna Preferred Funding IV, Inc., as Co-Issuer. See JX 1,

INDENTURE, p. 1. The remainder of the first line of section 2.6(h) provides that once the

Collateral (here, various types of long-term securities) has been fully liquidated, the Noteholders’

claims shall be extinguished. JX 1, INDENTURE § 2.6(h). This is consistent with the nature of

nonrecourse debt; as once the Collateral has been exhausted, the Noteholders cannot look to

Taberna to recover any deficiency because payment on the Notes will be “solely from the

Collateral” and not from Taberna. Similarly, the fourth line of section 2.6(h) provides that

although Noteholders may name Taberna as a defendant in an action when exercising other

remedies under the Indenture, they are prohibited from either seeking a deficiency judgment or

any personal liability against Taberna. JX 1, INDENTURE § 2.6(h).

       The Petitioning Creditors argue, that the third line of section 2.6(h) limits the first line of

section 2.6(h) (each quoted above) by providing that the Notes do not become nonrecourse until

the Collateral has been realized. See Opp. ¶ 42. Thus, according to the Petitioning Creditors, the

Noteholders’ claims are not presently limited to the Collateral because the Collateral has not



                                                 17
17-01087-mkv      Doc 20     Filed 11/08/18 Entered 11/08/18 16:27:07              Main Document
                                           Pg 18 of 51


been fully liquidated, and only when the Collateral eventually is fully liquidated, will the

Noteholders’ claims then be limited to the Collateral. In other words: The Noteholders’ claims

will not be limited to the Collateral until after the Collateral has been liquidated.

       The Court disagrees with this construction of the third line of section 2.6(h), which is not

supported by the plain meaning of the provision, any other provision of the Indenture, or

common sense. This proposed construction is belied by the first line of section 2.6(h), which

contains an unqualified statement that the Notes are (as opposed to “will be, once the Collateral

is liquidated”) nonrecourse, as well as the fourth line of section 2.6(h), which prohibits

Noteholders, with no temporal limitation, from seeking to hold Taberna personally liable on

account of the Notes. The fourth line of section 2.6(h) does not qualify its prohibition on actions

seeking a deficiency judgment against Taberna until after the Collateral has been liquidated.

Moreover, the third line of section 2.6(h) is unambiguous. It does not provide that the Notes

only become nonrecourse upon the occurrence of a subsequent event; i.e. the liquidation of the

Collateral. Instead, it simply explains that, notwithstanding the first and second lines of section

2.6(h), section 2.6(h) shall not be construed as either preventing recourse to the Collateral or

affecting a “waiver, release or discharge of any indebtedness or obligation evidenced by the

Notes or secured by [the] Indenture until such Collateral has been realized.” This is consistent

with the first line of section 2.6(h), which provides that “following realization of the Collateral

and its reduction to zero” the Noteholders’ claims shall be extinguished. In this context, the

claims are to be extinguished precisely because they are limited to the Collateral.

       The Petitioning Creditors also point to several other provisions of the Indenture that

contain generalized references to Taberna’s payment obligations with respect to the Notes. See




                                                  18
17-01087-mkv         Doc 20       Filed 11/08/18 Entered 11/08/18 16:27:07                        Main Document
                                                Pg 19 of 51


Opp. ¶ 36 (referencing sections 2.4(a), 9 5.3(c), 10 7.1 11 and 14.12 12). While these sections

reference a payment obligation of Taberna under the Indenture, they by no means give rise to

any obligation to repay the Notes from any of its assets other than the Collateral. Nor do they

provide that Taberna shall bear any personal liability on account of the Notes. Moreover, these

provisions neither conflict with, nor give rise to any ambiguity concerning, the plain language of

section 2.6(h).

B.       The Bankruptcy Code Does Not Eliminate the Distinction Between
         Recourse and Non-Recourse Debt for the Purposes of Considering
         Eligibility to Commence an Involuntary Chapter 11 Case.

         The Petitioning Creditors contend that even if the Notes are nonrecourse, the Petitioning

Creditors nevertheless hold claims against Taberna because section 102(2) and, in cases

commenced under chapter 11 of the Bankruptcy Code, section 1111(b)(1), eliminates any

distinction between recourse and nonrecourse debt against Taberna for the purposes of

determining their eligibility under section 303(b). See Opp. ¶¶ 2, 12-32. The Court concludes



9
  Section 2.4(a) provides as follows: “All Notes and Combination Notes issued and authenticated upon any
registration of transfer or exchange of Notes and Combination Notes shall be the valid obligations of [Taberna] . . .
evidencing the same debt, and entitled to the same benefits under this Indenture, as the Notes and Combination
Notes surrendered upon such registration of transfer or exchange.” JX1, INDENTURE § 2.4(a).
10
  Section 5.3(c) provides as follows: “The Co-Issuers covenant . . . that if a Default shall occur in respect of the
payment of any principal of or interest on . . . any Class A Note or Class B Note . . . Class C Note, Class D Note or
Class E Note . . . the Co-Issuers . . . will upon demand of the Trustee or any affected Noteholder, pay to the Trustee,
for the benefit of the Holder of such Note, the whole amount, if any, then due and payable on such Note for principal
and interest . . . and, to the extent that payments of such interest shall be legally enforceable, upon overdue
installments of interest at the applicable Note Interest Rate and, in addition thereto, such further amount as shall be
sufficient to cover the costs and expenses of collection, including the reasonable compensation, expenses,
disbursements and advances of the Trustee and such Noteholder and their respective agents and counsel.” JX1,
INDENTURE § 5.3(c). The Petitioning Creditors also cite section 5.3(a) of the Indenture, which authorizes the
Trustee to file and prove a claim with respect to the notes in any bankruptcy case concerning Taberna. See Opp., ¶
44.
11
   Section 7.1 provides as follows: “The Co-Issuers will duly and punctually pay all principal, interest . . . and other
amounts owing hereunder or under any other agreement or instrument to which the Issuer or the Co-Issuer is a party
in accordance with the terms of the Notes, this Indenture and such other agreements or instruments.” JX1,
INDENTURE § 7.1.
12
  Section 14.12 provides that “payment obligations of [Taberna] under this Indenture and the Notes shall not be
discharged by any amount in another currency.” JX1, INDENTURE § 14.12.

                                                          19
17-01087-mkv      Doc 20     Filed 11/08/18 Entered 11/08/18 16:27:07             Main Document
                                           Pg 20 of 51


that the Bankruptcy Code does differentiate between recourse and nonrecourse Notes and that

the Notes should not be characterized as recourse for the purposes of determining eligibility to

commence an involuntary Bankruptcy Case.

       1.      Bankruptcy Code Section 1111(b)

       The Petitioning Creditors argue that section 1111(b) of the Bankruptcy Code “eliminates

any distinction in chapter 11 between recourse and nonrecourse debt,” and therefore, when

determining whether a petitioning creditor holds a claim against the entity that is the subject of

an involuntary petition as required under section 303(b), nonrecourse creditors must be treated as

holding recourse claims. Opp. ¶¶ 2, 12. The Objecting Parties, on the other hand, contend that

section 1111(b) takes effect only after a bankruptcy case has been commenced and an estate

comes into existence, and that it does not operate to render a party eligible to file an involuntary

petition based on subsequent events that may or may not occur, particularly when that party

otherwise would not meet the requirements of section 303(b). See The Obj. Parties’ Reply Mem.

of Law in Supp. of Their Mot. Under Rule 52(c) of the Fed. Rules of Civil Proc. for J. on Partial

Findings (the “Reply Brf.”) ¶¶ 5, 6 [ECF No. 15]. TP Management joins the Objecting Parties’

position that section 1111(b) is not applicable here, however for different reasons. TP

Management argues that section 1111(b) is inapplicable because the “Noteholders here have

contractually forfeited any right to assert a deficiency claim under section 1111(b) or otherwise

since they agreed in the Indenture that ‘no judgment in the nature of a deficiency judgment or

seeking personal liability shall be asked for or (if obtained) enforced against’ the Issuer.” TP

Management LLC’s Answer to the Involuntary Chapter 11 Petition [ECF No. 20 ¶43].

       The Court turns to the plain language of both statutes to resolve this issue. If a statute’s

language is plain, the court’s only function is to enforce the statute according to its terms. See



                                                 20
17-01087-mkv      Doc 20     Filed 11/08/18 Entered 11/08/18 16:27:07             Main Document
                                           Pg 21 of 51


United States v. Ron Pair Enters., Inc., 489 U.S. 235, 241 (1989). By its terms, Section 1111(b)

governs how undersecured nonrecourse claims are to be treated under a debtor’s chapter 11 plan

“for allowance and distribution purposes,” and provides as follows:

       (1)(A) A claim secured by a lien on property of the estate shall be allowed
       or disallowed under section 502 of [the Bankruptcy Code] the same as if
       the holder of such claim had recourse against the debtor on account of such
       claim, whether or not such holder has such recourse, unless

               (i) the class of which such claim is a part elects, by at least two-
               thirds in amount and more than half in number of allowed claims of
               such class, application of paragraph (2) of this subsection; or

               (ii) such holder does not have such recourse and such property is
               sold under section 363 of [the Bankruptcy Code] or is to be sold
               under the plan.

       (B) A class of claims may not elect application of paragraph (2) of this
       subsection if –

               (i) the interest on account of such claims of the holders of such
               claims in such property is of inconsequential value; or

               (ii) The holder of a claim of such class has recourse against the
               debtor on account of such claim and such property is sold under
               section 363 of [the Bankruptcy Code] or is to be sold under the plan.

       (2) If such an election is made, then notwithstanding section 506(a) of this
       title, such claim is a secured claim to the extent that such claim is allowed.

11 U.S.C. § 1111(b) (emphasis added).

       The language of section 1111(b) is clear and unambiguous, and provides that an

undersecured, nonrecourse creditor in a chapter 11 case may, for allowance and distribution

purposes, have its claim split into an allowed secured claim equal to the value of the collateral

and an allowed unsecured claim for the deficiency (notwithstanding that the claim is

nonrecourse), unless either (a) the class of which the creditor’s claim is a part elects to have the




                                                 21
17-01087-mkv      Doc 20     Filed 11/08/18 Entered 11/08/18 16:27:07              Main Document
                                           Pg 22 of 51


claim treated as a fully secured claim or (b) the creditor holds a nonrecourse claim and the

collateral is sold under section 363 of the Bankruptcy Code or pursuant to a chapter 11 plan.

       As an initial matter, the plain language of section 1111(b) makes clear that “the recourse

transformation is for distribution purposes only. The Code provision does not change the nature

or terms of a creditor’s security interest.” In re Montgomery Ward, LLC, 634 F.3d at 740 (citing

In re DRW Prop. Co., 57 B.R. 987, 992 (Bankr. N.D. Tex. 1986)); see id. (“The transformation

of non-recourse claims into recourse claims is for distribution purposes only in a Chapter 11

reorganization case where the debtor has been given the power to retain encumbered property

(over the objection of the secured creditor) for use in its plan of reorganization.”); Travelers Ins.

Co. v. 633 Third Assocs., No. 91 CIV. 5735 (CSH), 1991 WL 236842, at *2 (S.D.N.Y. Oct. 31,

1991) (citing In re DRW Prop. Co., 57 B.R. at 992); 11 U.S.C. §1111(b) (“A claim secured by a

lien on property of the estate shall be allowed or disallowed under section 502 of this title the

same as if the holder of such claim had recourse against the debtor on account of such claim,

whether or not such holder has such recourse . . . .”)(emphasis added); see also 7 Collier on

Bankruptcy ¶ 1111.03[1](c) (16th ed. 2018) (“Thus, although the claim becomes recourse

against the debtor for purposes of distribution, it remains a nonrecourse claim for all other

purposes.”).

       Section 1111(b) does not, as the Petitioning Creditors argue, unequivocally treat all

nonrecourse claims as recourse under all circumstances, or, for our purposes, at commencement

of every chapter 11 case. Instead, for allowance purposes, it permits an undersecured

nonrecourse claim to be allowed as recourse claim only if certain requirements are met: i.e. if the

claim is not treated as fully secured under section 1111(b)(1)(A)(i) and the collateral securing the

claim is not sold pursuant to either section 363 or pursuant to a plan. The second condition is



                                                 22
17-01087-mkv         Doc 20       Filed 11/08/18 Entered 11/08/18 16:27:07                        Main Document
                                                Pg 23 of 51


based on the rationale that if the “collateral is to be sold, the undersecured creditor does not get

recourse because the nonrecourse lender may, under 11 U.S.C. § 363(k), bid in the undersecured

portion of its claim when the collateral is sold.” In re 680 Fifth Ave. Assocs. v. Mut. Benefit Life

Ins. Co. (In re 680 Fifth Ave. Assocs.), 156 B.R. 726, 733 (Bankr. S.D.N.Y. 1993), aff’d, 169

B.R. 22 (S.D.N.Y. 1993) aff’d, 29 F.3d 95 (2d Cir. 1994). Thus, if an order for relief were to be

granted with respect to the involuntary petition, and if the Collateral were subsequently sold

either pursuant to section 363 or as part of a chapter 11 plan, the Petitioning Creditors’

nonrecourse claims would not be entitled to recourse treatment under section 1111(b). Id. (“[I]f

the plan of reorganization provides that collateral is to be sold, the undersecured creditor does

not get recourse because the lender may . . . bid in the undersecured portion of its claim when the

collateral is sold.”); 124 Cong. Rec. 32, 406 -07 (1978) (explaining that section 1111(b) does not

afford recourse status to nonrecourse creditors “if the property securing the loan is sold under

section 363 or is to be sold under the plan”). Because it is not clear at this stage of the

proceedings whether the claims will ultimately qualify for recourse treatment under section

1111(b), there is no reason for the Court to conclude at this time that the Petitioning Creditors’

nonrecourse claims are presently entitled to allowance as recourse claims under section

1111(b). 13 In any event, allowance of Petitioning Creditors’ claim is not the issue now before

the Court.

         Moreover, even if the Court were to conclude that the language of section 1111(b) is

ambiguous and fails in itself to resolve the conflicting interpretations offered by the parties, a

review of the purpose underlying section 1111(b) supports the Court’s conclusion. See


13
  The construction of section 1111(b) urged by the Petitioning Creditors also has the potential to lead to an
inequitable scenario given the Petitioning Creditors’ ultimate desire to liquidate the Collateral, such that section
1111(b) would operate to treat their nonrecourse claims as recourse claims for purposes of their eligibility under
section 303(b), but not affect the nonrecourse nature of their claims for allowance and distribution purposes.

                                                          23
17-01087-mkv      Doc 20     Filed 11/08/18 Entered 11/08/18 16:27:07              Main Document
                                           Pg 24 of 51


Marblegate Asset Mgmt., LLC v. Educ. Mgmt. Fin. Corp., 846 F.3d 1, 6 (2d Cir. 2017) (“If

resorting to the plain text alone fails to resolve the question,” courts may test competing

interpretations against both the text of the statute and the legislative purpose and history).

       Section 1111(b) was designed to protect the rights of nonrecourse lienholders in chapter

11 reorganizations “where the debtor elects to retain the collateral property.” 680 Fifth Ave.

Assocs. v. Mutual Benefit Life Ins. (In re 680 Fifth Ave. Assocs.), 29 F.3d 95, 97 (2d Cir. 1994).

Congress enacted section 1111(b) in response to one case, In re Pine Gate Associates, Ltd., 2

Bankr.Ct. Dec. 1478 (Bankr. N.D. Ga. 1976), which was brought under Chapter XII of the

former Bankruptcy Act of 1898, which allowed a debtor to utilize its “cramdown” powers to

retain collateral (in the form of real property) that was subject to a nonrecourse lien. See In re

680 Fifth Ave. Assocs., 156 B.R. at 730-31; In re B.R. Brookfield Commons No. 1 LLC, 735 F.3d

596, 599 (7th Cir. 2013) (citing Great Nat’l Life Ins. Co. v. Pine Gate Assocs., 2 Bankr. Ct. Dec.

1478 (Bankr. N.D. Ga. 1976)). The Pine Gate Associates case concerned a debtor that was able

to retain its collateral by ascribing a low value to it through a judicial valuation, as opposed to an

auction. See In re B.R. Brookfield Commons No. 1 LLC, 735 F.3d at 599-600 (citing In re

Atlanta West VI, 91 B.R. 620, 623 (Bankr. N.D. Ga. 1988)). In Pine Gate, a depressed real estate

market enabled the debtor to undervalue the collateral ( relative to the outstanding debt secured

by the collateral), and “cash out” its secured lender by paying only the valuation amount to the

nonrecourse undersecured lender. In re B.R. Brookfield Commons No. 1 LLC, 735 F.3d at 599-

600. The debtor in Pine Gate was able to retain the collateral in large part because “the absence

of a public sale prevented the mortgagee from bidding in its liens, and the nonrecourse nature of

the loan barred the lender from asserting an unsecured deficiency claim.” In re 680 Fifth Ave.

Assocs., 156 B.R. at 730. To avoid this type of result, “Congress enacted § 1111(b) to give



                                                  24
17-01087-mkv         Doc 20       Filed 11/08/18 Entered 11/08/18 16:27:07                        Main Document
                                                Pg 25 of 51


undersecured creditors ‘a voice in the Chapter 11 process to the extent that the undersecured

creditor may dominate the vote within the unsecured class . . . ,’” Id. at 731, and because a

judicial valuation of collateral (as opposed to a public sale or foreclosure) “was not part of a

nonrecourse creditor’s bargain.” B.R. Brookfield Commons, 735 F.3d at 600.

         Thus, section 1111(b) gives the nonrecourse lender a voice by enabling it to vote using its

unsecured deficiency claim in connection with the debtor’s chapter 11 plan. “Absent the

unsecured deficiency claim, the undersecured nonrecourse creditor would not be able to vote so

long as it received the collateral’s appraised value.” In re Montgomery Ward, LLC, 634 F.3d

732, 740 (citing 11 U.S.C. §§ 1124(1), 1126(f)). The purpose and legislative history of section

1111(b) make clear that this section of the Bankruptcy Code was enacted to protect undersecured

lenders in cases where debtors seek to retain the collateral, through a judicial valuation of the

collateral, in the context of a cramdown. Section 1111(b) was not enacted to give nonrecourse

lenders (i.e. secured lenders up to the value of their collateral who hold no unsecured claims

against their borrower) a right to commence an involuntary bankruptcy case against their

borrower.

         Notwithstanding that the apparent goal of Petitioning Creditors is to liquidate Taberna, 14

see JPO § III Stip. Fact ¶¶29-39, curiously, Petitioning Creditors elected to file this involuntary

case under Chapter 11 and not under Chapter 7. 15


14
  One day after filing the involuntary petition, the Petitioning Creditors moved to terminate the exclusivity period
under the code for a debtor to file a chapter 11 plan, in order to move forward with their own proposed plan
immediately. [ECF No. 8]. Petitioning Creditors’ Proposed Chapter 11 Plan is a liquidating plan, which
contemplates accelerated payment on the notes. See Notice of Filing of Certain Unredacted Exhibits to Affidavit of
H. Peter Haveles, Jr. Pursuant to Order Amending Prior Order Granting Ex Parte Motion to File Documents Under
Seal [ECF No. 82], Exh. D.
15
  Objecting Creditors argue that this, along with other facts, call into question Petitioning Creditor’s good faith, and
that Section 1112(b)provides an independent ground for dismissal for cause by reason of a bad faith filing. See
Noteholders’ Brief (I) Opposing Granting of the Involuntary Petition and (II) Requesting Dismissal of, or
Abstention from, This Case [ECF No. 101] ¶ D. Objecting Creditors have not moved for judgment on grounds of a

                                                          25
17-01087-mkv         Doc 20       Filed 11/08/18 Entered 11/08/18 16:27:07                        Main Document
                                                Pg 26 of 51


         It is pivotal to recognize that creditors’ ability to bring a debtor into bankruptcy can be

abused. “In part because of the unusual nature of involuntary petitions, Congress provided

bankruptcy courts with a variety of tools with which to police their use.” Wilk Auslander LLP v.

Murray (In re Murray), 900 F.3d 53 (2d Cir. 2018). By enacting section 303 Congress entrusted

bankruptcy courts with the tools necessary to protect debtors from abusive involuntary petition

practice. Fundamentally, Section 303(b) is a “gating” provision, intended to place limitations on

the commencement of involuntary cases. The Court rejects Petitioning Creditors' bootstrapping

attempt to invoke section 1111—a provision dealing with the allowance of claims in a Chapter

11 case—to support an argument regarding their eligibility to commence an involuntary Chapter

11. By its terms section 1111 applies only once a Chapter 11 case exists; it cannot be used to

validate an otherwise ineligible Chapter 11 involuntary petition.

         In short, Petitioning Creditors’ attempt to invoke section 1111 as authority to support

their eligibility under section 303 must be rejected. The Court concludes that section 1111(b) is

not applicable for the purposes of determining a party’s eligibility to initiate an involuntary

bankruptcy under section 303. Questions of whether a claim should be allowed and regarding its

secured status are properly entertained not in connection with the validity of the involuntary

bankruptcy petition, but only later, at trial or a hearing on the allowance of the claim itself after

the involuntary bankruptcy case is underway. Here, the Court has not entered an order for relief,

and therefore there is no Chapter 11 case such that section 1111(b) can be triggered. See In re

Allen-Main Assocs. Ltd. P'ship, 223 B.R. 59, 63 (B.A.P. 2d Cir. 1998) (“Section 1111(b) applies

only to proceedings under Chapter 11 of the Bankruptcy Code.”); see also Travelers Ins. Co. v.



bad faith filing, and accordingly, the Court does not address the issue of Petitioning Creditors’ good faith, or lack
therefore, at this time. As noted below in Section IV, however, this fact when viewed in the totality of all of the
circumstances, contributes to the Court’s conclusion that cause exists to dismiss this case under section 1112.


                                                          26
17-01087-mkv        Doc 20       Filed 11/08/18 Entered 11/08/18 16:27:07                     Main Document
                                               Pg 27 of 51


633 Third Assocs., No. 91 CIV. 5735 (CSH), 1991 WL 236842, at *2 (S.D.N.Y. Oct. 31, 1991)

(“[Section 1111(b)] was not intended as a device for non-recourse creditors to enhance their

position under state law—thereby repudiating their bargain—in advance of any bankruptcy

proceeding that may or may not take place.”). To hold otherwise would allow a would-be

petitioner to lift itself up by its own bootstraps “to status of ‘holder of a claim' under §

303(b)(1).” In re Curtis, 38 B.R. 364, 369 (Bankr. N.D. Okla. 1983).

        2.       Bankruptcy Code Section 102(2)

        The Petitioning Creditors also argue that section 102(2) of the Bankruptcy Code

eliminates any distinction between recourse and nonrecourse claims in bankruptcy, including for

purposes of the eligibility requirements in section 303(b). See ¶¶ Opp. 24-32. Section 102(2)

provides that a “claim against the debtor includes [a] claim against property of the debtor.” 11

U.S.C. § 102(2). Thus, the Petitioning Creditors contend that they meet the requirement under

section 303(b) of the Bankruptcy Code that they hold a “claim against such person” (i.e. against

Taberna) since under section 102(2), a claim against Taberna includes a claim against property

of Taberna (i.e. the Collateral).

        The Court construes the requirement in section 303(b) that a petitioning creditor hold a

“claim against such person,” by looking to the precise language used by Congress. See Reiter v.

Sonotone Corp., 442 U.S. 330 (1979) (“Statutory construction must begin with the language

employed by Congress.”). Section 303(b) does not employ the phrase “claim against the debtor”

that is defined in section 102(2). Instead, section 303(b) selectively 16 requires that a petitioning




16 The phrase “against such person” utilized in § 303 is used in only three places within the Bankruptcy Code. The

other two other sections which use the term “against such person” are sections 526 and 741. The former authorizes
the court to impose an appropriate civil penalty “against such person” who fails to comply with the restrictions on
debt relief agencies. The latter provides for definitions specific to stockbroker liquidation.


                                                        27
17-01087-mkv         Doc 20        Filed 11/08/18 Entered 11/08/18 16:27:07                       Main Document
                                                 Pg 28 of 51


creditor hold an unsecured claim “against such person” – i.e. the actual person or entity that is

the subject of the involuntary petition. The term “person” is separately defined in section

101(41) of the Bankruptcy Code to include an individual, partnership and corporation or, under

certain circumstances, a government. 11 U.S.C. § 101(41). Section 101(41)’s definition of a

“person,” does not, however, include such person’s property. If Congress had intended to allow

commencement of an involuntary case by a creditor holding a claim against a person’s property,

as opposed to a claim against the person, it just as easily could have used the phrase “claim

against the debtor” (as the statute does elsewhere), and not the more specific “claim against such

person.”

         Alternatively, Congress could have added the language “or against such person’s

property” to the qualifying language in section 303(b). Instead, Congress used the narrower

phrase “claim against such person,” which is not defined in section 102(2). 17 As such, the plain

language of section 303(b), when considered together with the definitions set forth in sections

101 and 102 of the Bankruptcy Code, make clear that the phrase “claim against such person”

does not include a “claim against such person’s property.”

         Such a limitation is consistent with the purpose underlying the restrictions contained in

section 303(b):

                  The Code’s provisions and the rules of procedure governing
                  involuntary cases are strict because of the severe nature of
                  involuntary relief and the extreme consequences to the debtor in
                  being forced into bankruptcy. On the one hand, involuntary
                  petitions are favored because they can prevent the diminution of
                  assets by a debtor and provide equality of treatment among
                  creditors. On the other hand, the filing of an involuntary petition
                  has the potential of doing great harm the debtor [sic.], including loss

17
  The Court also notes that section 102 contains other definitions which are instructive. The first, set forth in
section 102(1), provides that the definition for the phrase “after notice and a hearing” applies not only to that phrase,
but also to any “similar phrase.” 11 U.S.C. § 102(1). Section 102(2), by contrast, does not provide that its
definition of “against the debtor” applies to any similar phrases. 11 U.S.C. § 102(2).

                                                           28
17-01087-mkv      Doc 20     Filed 11/08/18 Entered 11/08/18 16:27:07             Main Document
                                           Pg 29 of 51


               of the right to use or transfer property, consequences from the denial
               of credit, and even embarrassment. An involuntary petition is a
               powerful weapon and therefore the Code and Federal Rules of
               Bankruptcy Procedure include numerous requirements and
               restrictions to curtail misuse and to insure that the remedy is sought
               only in appropriate circumstances.

In re Murray, 543 B.R. 484, 496-97 (Bankr. S.D.N.Y. 2016) (quoting Hon. Joan Feeney, Hon.

Michael Williamson and Michael Stepan, Bankruptcy Law Manual (5th ed. 2014)) (emphasis in

original), aff’d, 656 B.R. 527 (S.D.N.Y.), aff’d, 900 F.3d 53 (2d Cir. 2018).

       The Court is aware of only one prior decision that squarely addressed this definitional

issue; it concluded that a non-recourse creditor is not eligible to be a petitioning creditor under

section 303. See In re Green, No. 06-11761, 2007 WL 1093791, at *8 (Bankr. W.D. Tex. 2007).

In that case, the issue before the Court was whether nonrecourse creditors qualify as holders of

claims “against such person” as used in section 303(b)(1), particularly in light of section 102(2)

of the Bankruptcy Code. See id. at *7. The court concluded that “[i]t is clear that for a creditor

to be ‘counted’ under § 303(b)(1) it must hold a claim against the ‘person,’ i.e. the alleged debtor

must be personally liable for the creditor’s claim in order for that creditor to be ‘counted.’” Id. at

*8. The court explained that “the primary reason why claims against property were most likely

not included is that holders of those claims have a remedy outside of bankruptcy [by means of a

state court foreclosure proceeding] whereas holders of unsecured claims against the person do

not.” Id.; accord In re Amanat, 321 B.R. 30, 38 (Bankr. S.D.N.Y. 2005) (“As a leading treatise

concludes, with regard to a partially secured creditor, the amount of its claim for purposes of

being a petitioning creditor is the amount of the unsecured portion of its debt.”) (quoting Collier

on Bankruptcy, ¶ 303.03 (15th ed. 1979)(internal quotations omitted); In re Tsunis, 39 B.R. 977,

979 (E.D.N.Y. 1983) (holding that if a creditor’s claims “[can] be satisfied in state court then the

creditors would not be permitted to bring a petition for involuntary bankruptcy. If the claims

                                                 29
17-01087-mkv      Doc 20     Filed 11/08/18 Entered 11/08/18 16:27:07             Main Document
                                           Pg 30 of 51


cannot be satisfied in a state [foreclosure] action, then the creditors remain unsecured and are

entitled to bring an action in bankruptcy court”).

       The Petitioning Creditors nevertheless argue that two cases within this Circuit require a

different result. The first case involved an involuntary petition commenced by holders of

mechanics’ liens, which pursuant to applicable state law, were limited to the debtor’s property

identified in the lien. See Carteret Savs. Bank, F.A. v. Nastasi-White, Inc. (In re East-West

Assocs.) 106 B.R. 767, 771 (S.D.N.Y. 1989). In East-West Associates, approximately three

months after the involuntary petition was granted, a secured lender moved for relief from the

automatic stay, to proceed with a foreclosure on the debtor’s property, or for dismissal of the

involuntary petition. Id. at 769. The Bankruptcy Court ultimately required the petitioning

creditors to make certain adequate protection payments to the lender and ruled that the lender’s

motion to dismiss would be granted if the petitioning creditors failed to make the payments. See

id. On appeal to the District Court, the lender argued that the case should have been dismissed

because the holders of the mechanics’ liens did not qualify as petitioning creditors under section

303 of the Bankruptcy Code, as they did not hold claims “against the debtor.” Id. at 770.

District Judge Conboy stated that because, under section 102(2) a claim “against the debtor”

includes a claim against the debtor’s property, “it seems that the Petitioning Creditors are eligible

under Section 303(b).” Id. at 771 (emphasis added).

       This Court concludes that the East-West case is distinguishable from this case. Although

the East-West Associates decision contains very little analysis, it appears that the decision was

based, at least in part, on the fact that the involuntary petition already had been granted. The

District Court was ruling not on whether to enter an order for relief (as here), but on a subsequent

motion to dismiss the pending chapter 11 case under section 1112 of the Bankruptcy Code, id. at



                                                 30
17-01087-mkv      Doc 20      Filed 11/08/18 Entered 11/08/18 16:27:07              Main Document
                                            Pg 31 of 51


769, pursuant to which a case may be dismissed, inter alia, for cause. See 11 U.S.C. § 1112.

This explains why the Court based its decision on the Code’s definition of the phrase “against the

debtor” –a phrase that is not used in section 303(b)—and not the section 303 statutory eligibility

language which requires that a petitioning creditor hold a claim “against such person.” No other

court in this Circuit has cited the East-West Associates decision for the proposition urged by the

Petitioning Creditors.

        In the only other case to address the subject in this Circuit, the Bankruptcy Court rejected

the Petitioning Creditors argument. See In re Allen-Main Assocs. L.P., 218 B.R. 278 (Bankr. D.

Conn. 1998), aff’d, 223 B.R. 59 (B.A.P. 2d Cir. 1998). The issue before the Bankruptcy Court in

Allen-Main was “whether a non-recourse secured creditor may be a sole petitioner in an

involuntary Chapter 7 case.” Id. Unlike section 1111(b), section 102(2) applies in both chapter

11 and chapter 7 cases. In the Allen-Main Associates case, the Court focused its analysis on the

plain language of section 303(b) and reasoned that because a nonrecourse creditor had agreed to

look only to its collateral for the satisfaction of its debt, “the alleged debtor is not personally

liable on the note. Without personal liability, there can be no unsecured claim.” Id. at 279-280.

Moreover, the court noted that to the extent that “East-West Associates suggest[s] that a non-

recourse secured creditor is eligible to act as the sole petitioning creditor under § 303(b), the

court rejects the reasoning in [that] decision[].” Id. at 280. The Court further explained that

“[i]n holding that a non-recourse secured creditor may not act as the sole petitioning creditor

under § 303(b), the court notes that for the past one hundred years, U.S. bankruptcy statutes have

required creditors filing involuntary petitions to hold unsecured debt.” Id. On appeal, the

Second Circuit Bankruptcy Appellate Panel (the “Panel”) upheld the Allen Main Associates

decision. CC Britain Equities, L.L.C. v. Allen-Main Assocs. (In re Allen-Main II), 223 B.R. 59



                                                  31
17-01087-mkv      Doc 20     Filed 11/08/18 Entered 11/08/18 16:27:07              Main Document
                                           Pg 32 of 51


(B.A.P. 2d Cir. 1998). In affirming the Bankruptcy Court’s decision, the Panel explained that

the plain language of section 303(b) requires a petitioning creditor to hold a claim against “such

person,” and reasoned that a nonrecourse creditor, which has no right to payment from either the

debtor or the debtor’s other property, fails to meet the eligibility requirements in a chapter 7 case.

See id. at 61—62. The Court stated that it did not consider the impact of section 1111(b) of the

Bankruptcy Code, which applies only in chapter 11 bankruptcy cases, but noted, in dicta, that

with certain exceptions, section 1111(b) does not distinguish between recourse and nonrecourse

claims. See id. at 63. However, having considered section 102(2) and its legislative history, the

Panel rejected the argument now advanced by the Petitioning Creditors. See id. at 62.

       For these reasons, this Court concludes that because the Petitioning Creditors hold claims

against only the Collateral, and do not hold claims against Taberna, they fail to meet the

requirement under section 303(b) of the Bankruptcy Code.

       3.      Claims of Nonrecourse Creditors

       The Petitioning Creditors next argue that even if they have no in personam claims against

Taberna due to the nonrecourse nature of the Notes, they nonetheless hold claims against

Taberna within the meaning of section 303(b)(1). See Opp. ¶¶ 40- 42. None of the cases cited

by the Petitioning Creditors support this contention. For example, the Petitioning Creditors

argue that under Johnson v. Home State Bank, 501 U.S. 78 (1991), a nonrecourse lender holds a

personal claim against the borrower in bankruptcy. See Opp. ¶¶ 4, 26, 41. Johnson had nothing

to do with eligibility requirements under section 303(b) or with an involuntary bankruptcy case

in any respect. Rather, Johnson concerned a mortgage loan that had been administered in a

borrower’s chapter 7 bankruptcy case, where the borrower received a discharge of personal

liability with respect to the loan, while the mortgage lender retained its security interest in the



                                                  32
17-01087-mkv      Doc 20     Filed 11/08/18 Entered 11/08/18 16:27:07              Main Document
                                           Pg 33 of 51


mortgaged property. 501 U.S. at 80. After the debtor received a discharge with respect to the

mortgage, the holder of the mortgage lien reinstated its foreclosure proceeding, which prompted

the borrower to commence a second bankruptcy case, this time under chapter 13 of the

Bankruptcy Code. In his chapter 13 case, the debtor sought to treat the mortgage holder’s lien

against the mortgaged property as a claim to be administered under his chapter 13 plan of

reorganization, and the mortgage lender objected. Id. at 80-81. The issue before the court was

whether the mortgage lender’s security interest in the borrower’s mortgaged property constituted

a claim that could be included in his chapter 13 plan. Id. at 80. Noting that the mortgage lender

had a right to payment in the form of the proceeds from a sale of the debtor’s mortgaged property

as well as a right to an equitable remedy (foreclosure), the Court concluded that the surviving

mortgage interest constituted a claim against the debtor within the meaning of section 101(5).

Id. at 83-84. The Court also noted that since under section 102(2), a claim against a debtor

includes a claim against a debtor’s property, the mortgage interest constituted a claim against the

debtor to be administered in the chapter 13 case. Id. at 85. While Johnson provides that a

security interest in property of a debtor constitutes a claim that may be administered in a chapter

13 case, it does not stand for the proposition that a holder of a security interest under a

nonrecourse loan holds a “claim against such person” as required to qualify as a petitioning

creditor under section 303(b) of the Bankruptcy Code. To construe Johnson in such a way

would negate the express requirement of section 303(b)(1) that petitioning creditors hold

“noncontingent, undisputed claims [that] aggregate at least $15,775 more than the value of any

lien on property of the debtor securing such claims . . .” 11 U.S.C. § 303(b)(1) (emphasis

added). Johnson simply stands for the proposition that a secured lender’s foreclosure right and

right to sale proceeds constitute a “claim” within the meaning of the Bankruptcy Code.



                                                  33
17-01087-mkv      Doc 20     Filed 11/08/18 Entered 11/08/18 16:27:07              Main Document
                                           Pg 34 of 51


However, Johnson does not stand for the proposition that such rights constitute a claim against

the debtor above the value of its lien on property; i.e. an unsecured claim within the meaning of

section 303(b).

       The Petitioning Creditors’ reliance on Midland Funding LLC v. Johnson, 137 S. Ct. 1407

(2017), is similarly misplaced. See Opp. ¶¶ 41. In Midland Funding, a party filed a proof of

claim for a credit card debt that was time-barred and noted on its proof of claim that the statute

of limitations had expired. 137 S. Ct. 1407, 1411 (2017). The claim ultimately was disallowed,

and the chapter 13 debtor sued the claimant alleging that the filing of the proof of claim

constituted a violation of the Fair Debt Collection Practices Act (the “FDCPA”) because it was

false, deceptive and misleading, and an unconscionable and unfair means of collecting a debt.

Id. The Supreme Court held that the claimant’s filing of the proof of claim was not actionable

under the FDCPA because the Bankruptcy Code’s definition of “claim” includes a right to

payment, “whether or not such right is . . . disputed” or enforceable, id. at 1412 (quoting 11

U.S.C. § 101(5)(A)), and a proof of claim is merely “a statement by the creditor that he or she

has a right to payment subject to disallowance.” Id. at 1413. While Midland Funding may stand

for the proposition that a disputed and ultimately unenforceable claim still constitutes a claim,

section 303(b)(1) explicitly requires that a petitioning creditor hold a claim that is not subject to a

bona fide dispute. 11 U.S.C. § 303(b). Thus, the Court rejects the Petitioning Creditors

argument that based on Midland Funding they may hold an as yet unspecified claim against

Taberna with respect to the Notes. Even then, the Petitioning Creditors must also establish a

prima facie case that any such claim, once identified to the Court, is not subject to a bona fide

dispute and otherwise meets the requirements of section 303. See Key Mech. Inc. v. BDC 56

LLC (In re BDC 56 LLC), 330 F.3d 111, 117 (2d Cir. 2003), abrogated on other grounds by



                                                  34
17-01087-mkv      Doc 20     Filed 11/08/18 Entered 11/08/18 16:27:07             Main Document
                                           Pg 35 of 51


Adams v. Zarnel (In re Zarnel), 619 F.3d 156 (2d Cir. 2010). Not only have the Petitioning

Creditors failed to establish a prima facie case that they hold an undisputed claim against

Taberna, they have failed even to identify any claim against Taberna. The Court is also not

convinced by the cases cited by the Petitioning Creditors construing treatment of nonrecourse

claims for tax purposes, as the rationale underlying those decisions reflects policies unique to the

Internal Revenue Code, as opposed to the Bankruptcy Code. See Opp. ¶ 40.

       4.      This Court’s Prior Summary Judgment Decision Does Not
               Render Petitioning Creditors Eligible To File An Involuntary Case

       The Petitioning Creditors’ final argument is that this Court previously found, in

connection with the denial of their Motion for Summary Judgment that the Petitioning Creditors

do not hold the lien on the Collateral (under the Indenture, the lien is held by the Trustee for the

benefit of the Noteholders), and therefore the Petitioning Creditors hold unsecured claims for

purposes of the eligibility requirements in section 303(b). See Opp. ¶¶ 52-62. Specifically, the

Petitioning Creditors rely on the language in section 303(b)(1), which provides that the three

petitioning creditors must hold claims that “aggregate at least $15,775 more than the value of any

lien on property of the debtor securing such claims held by the holders of such claims.” 11

U.S.C. § 303(b)(1) (emphasis added). Thus, the Petitioning Creditors argue that although they

are the holders of the PC Note Claims, they are not the holders of the lien, and therefore the

value of any lien they hold is zero. As such, they argue that because the PC Note Claims

aggregate more than the value of any lien held by the holders of the PC Note Claims, the

Petitioning Creditors meet the requirements of section 303(b)(1).

       The Court notes initially that the denial of summary judgment has no precedential effect.

Paquin v. Fed. Nat. Mortg. Ass'n, 20 F. Supp. 2d 94, 96 (D.D.C. 1998), aff'd sub nom. Paquin v.

Fed. Nat. Mortg. Ass'n, 194 F.3d 174 (D.C. Cir. 1999) (“Moreover, denial of a motion for


                                                 35
17-01087-mkv      Doc 20     Filed 11/08/18 Entered 11/08/18 16:27:07              Main Document
                                           Pg 36 of 51


summary judgment does not constitute the ‘law of the case’ because it ‘does not purport to

decide the factual question, it merely denies the motion because, in the court's then view, there

were ‘issuable facts.’ Such a denial merely postpones decision of any question; it decides none.”)

(internal citations and quotation marks omitted); see 10A Wright & Miller, Federal Practice and

Procedure § 2712 (4th ed. 2008) (“[A] denial of summary judgment is not a decision on the

merits, it simply is a decision that there is a material factual issue to be tried.”). Moreover, the

Petitioning Creditors, at the outset of their argument, rely upon an erroneous premise. In

denying its Motion for Summary Judgment, the Court did not find, as Petitioning Creditors

claim, that Petitioning Creditors hold unsecured claims for the purposes of the eligibility

requirements under section 303(b). See Kramer v. Ayer, No. 68 CIV. 2652, 1971 WL 308, at *2

(S.D.N.Y. Dec. 6, 1971) (“Since summary judgment was denied there is no ‘law of this case.’ A

denial of summary judgment is not a judgment on the merits.”); see also In re Foxmeyer Corp.,

286 B.R. 546, 557 (Bankr. D. Del. 2002) (“[A]mple case authority exists for the precisely

contrary position that denial of a summary judgment motion does not constitute law of the

case.”) (collecting cases). Rather the Court only addressed whether the Petitioning Creditors, as

the movant, had established that no genuine dispute as to any material fact exists, and that they

were entitled to judgment as a matter of law on the issue of whether they hold unsecured claims

against Taberna. See Summary Judgment Decision [ECF No. 133]. In disposing of the

Petitioning Creditors’ motion for summary judgment, the Court ruled that the Petitioning

Creditors failed to establish that no genuine dispute as to any material fact exists and that they

were entitled to judgment as a matter of law. Petitioning Creditors argue in favor of an

unnaturally rigid reading of the statute. Such a reading would yield the absurd result of

permitting secured nonrecourse parties to qualify as the petitioning creditors simply because their



                                                  36
17-01087-mkv      Doc 20     Filed 11/08/18 Entered 11/08/18 16:27:07            Main Document
                                           Pg 37 of 51


liens are held in trust by a third party such as the Indenture Trustee. Because the Petitioning

Creditors hold secured nonrecourse claims, they do not qualify as petitioning creditors under

section 303(b).


                                           IV.
                                   DISMISSAL FOR CAUSE

       The Court also concludes, in the exercise of its discretion, that even if the Petitioning

Creditors were eligible under section 303(b), dismissal is appropriate in this case pursuant to

Section 1112 of the Bankruptcy Code and the Second Circuit’s recent decision in Wilk Auslander

LLP v. Murray (In re Murray), 900 F. 3d 53 (2d Cir. 2018).

       Section 1112 authorizes dismissal of a case for cause when it is in the best interest of the

creditors and the estate to do so. 11 U.S.C. § 1112. Section 1112(b) lists circumstances that

constitute cause to dismiss a case and grants the bankruptcy court broad equitable discretion to

grant relief based upon the facts and circumstances of a particular case. Lynch v. Barnard, No.

17-CV-4190(JS), 2018 WL 4494878, at *4 (E.D.N.Y. Sept. 19, 2018), appeal docketed, No. 18-

2934 (2d. Cir. Oct. 03, 2018). The list of circumstances that justify dismissal for cause specified

in section 1112(b) “is illustrative, not exhaustive.” C-TC 9th Ave. P'ship v. Norton Co.,

Maplewood Colonie Common Sch. Dist., Town of Colonie (In re C-TC 9th Ave. P'ship), 113 F.3d

1304, 1311 (2d Cir. 1997); see also id. at n.5 (quoting H.R. Rep. No. 95–595, at 405–6, as

reprinted in 1978 U.S.C.C.A.N. 5787, 6363–64) (“The list contained in § 1112(b) is not

exhaustive. The Court will be able to consider other factors as they arise, and to use its equitable

powers to reach an appropriate result in individual cases.”).

       The Court may dismiss a case sua sponte, after notice and a hearing, under section

1112(b) if there is cause. In re Munteanu, No. 06 CV 6108(ADS), 2007 WL 1987783, at *3



                                                37
17-01087-mkv      Doc 20     Filed 11/08/18 Entered 11/08/18 16:27:07              Main Document
                                           Pg 38 of 51


(E.D.N.Y. June 28, 2007). (“Although the plain language of Section 1112 states that dismissal is

required ‘on request of a party in interest,’ Courts generally hold that after the 1986 amendments

to section 105 of the Bankruptcy Code, the Bankruptcy Court has the authority to dismiss a

bankruptcy petition for cause under section 1112(b) on its own motion.”); see also In re C-TC

9th Ave. P'ship, 113 F.3d at 1310 (holding that the bankruptcy court may dismiss a bad faith

filing pursuant to 11 U.S.C. § 1112(b) sua sponte); In re Coram Graphic Arts, 11 B.R. 641, 644

(Bankr. E.D.N.Y. 1981).

       Recently, in Wilk Auslander LLP v. Murray, the Second Circuit upheld the District

Court’s affirmance of the Bankruptcy Court’s sua sponte dismissal of an involuntary chapter 7

petition, holding that “even if a petition meets the statutory requirements of section 303 . . . a

bankruptcy court may dismiss it for cause under section 707(a) after notice and a hearing.” 900

F.3d 53, 60. The Second Circuit made clear that this authority is not limited to cases arising

under chapter 7; bankruptcy courts also have the authority to dismiss an involuntary case under

Chapter 11 for cause, sua sponte, after notice and a hearing. Id. at n.4.

       As the Second Circuit held in Murray, cause is a fact-specific inquiry and a variety of

factors may be relevant. The court specifically held that “[i]nappropriate use of the Bankruptcy

Code may constitute cause to dismiss . . . .” Id. at 60. An involuntary chapter 11 is appropriate

where the petitioning creditor seeks to guard against other creditors obtaining an unfair and

disproportionate share of the alleged debtor’s assets. See In re Bayshore Wire Prod. Corp., 209

F.3d 100, 105 (2d Cir. 2000) (citing In re Better Care, Ltd., 97 B.R. 405, 411 (Bankr. N.D. Ill.

1989); see also In re Luxeyard, Inc., 556 B.R. 627, 640 (Bankr. D. Del. 2016) (“[A] creditor may

use the device of an involuntary petition when bankruptcy is necessary to assure equal

distribution among creditors.”). Thus, an involuntary petition that seeks to achieve objectives



                                                  38
17-01087-mkv      Doc 20     Filed 11/08/18 Entered 11/08/18 16:27:07             Main Document
                                           Pg 39 of 51


that benefit all creditors is consistent with the Bankruptcy Code’s goal to “secure equal

distribution among creditors.” Howard Delivery Serv., Inc. v. Zurich Am. Ins. Co., 547 U.S. 651,

655 (2006). Specifically, under chapter 11, the Code’s objective is to “preserv[e] going concerns

and maximiz[e] property available to satisfy creditors . . . and [to]achieve fundamental fairness

and justice.” In re Am. Capital Equip., LLC, 688 F.3d 145, 157 (3d Cir. 2012) (collecting cases).

       A bankruptcy petition therefore “must seek to create or preserve some value that would

otherwise be lost—not merely distributed to different a stakeholder—outside of bankruptcy.” In

re Integrated Telecom Express, Inc., 384 F.3d 108, 129 (3d Cir. 2004) (emphasis added); see

also S. REP. 95-989, 32-33, 1978 U.S.C.C.A.N. 5787, 5818-19 (“Because the assets of an

insolvent debtor belong equitably to his creditors, the bill permits involuntary cases in order that

creditors may realize on their assets through reorganization as well as through liquidation.”).

Accordingly, courts have found cause based on bad faith where a party filed an “involuntary

bankruptcy petition in order to take control of a corporation or its assets.” In re Glob. Energies,

LLC, 763 F.3d 1341, 1350 (11th Cir. 2014). While a finding that the filer acted in bad faith is

often invoked as a reason to dismiss for cause, the Court “need not . . . classify misuse of the

Bankruptcy Code as bad faith in order to accept it as cause to dismiss, particularly when, as here,

misuse is one of a number of factors supporting cause to dismiss.” In re Murray, 900 F.3d at 60.

       “The bankruptcy court has this discretion whether dismissal is sought on a basis specified

in the Code, or on bad faith or other unenumerated cause . . . ‘A bankruptcy court has discretion

to determine what additional circumstances, not enumerated in the statute, may constitute

cause.’” In re Murray, 543 B.R. at 492 (quoting Clear Blue Water, LLC v. Oyster Bay Mgmt.

Co., LLC, 476 B.R. 60, 67 (E.D.N.Y. 2012). Here, the Objecting Parties have alleged bad faith,

and based upon Petitioning Creditor’s case in chief, there are certainly facts that could support



                                                 39
17-01087-mkv       Doc 20    Filed 11/08/18 Entered 11/08/18 16:27:07              Main Document
                                           Pg 40 of 51


such a finding. Nonetheless, Opposing Creditors have not moved for judgment based on bad

faith and the Court makes no determination as to whether the Petitioning Creditors have brought

this case in bad faith.

        The Petitioning Creditors, for their part, allege that their actions were taken in good faith.

Specifically, the Petitioning Creditors cite to In re Zais Investment Grade Limitd VII, 455 B.R.

839, 849 (Bankr. D.N.J. 2011), in which another bankruptcy court found similar motivations and

actions to be consistent with the purpose of the bankruptcy code and of chapter 11. Indeed,

Petitioning Creditor’s principal (and only fact witness at trial), Vikaram Ghei, freely admitted

that he was involved in and carefully followed the Zais case. 11/30/17 Tr. 78:8—18; 164:2—25,

Adv. Pro. No. 17-01087 ECF No. 17. As explained below however the Zais case does not

support Petitioning Creditors’ request for an entry of an order for relief in this case.

        The Court concludes that cause to dismiss exists because no bankruptcy purpose is served

by this filing. Moreover, Petitioning Creditors will not suffer any prejudice if the case is

dismissed. Indeed, in the Court’s view it would be an injustice for the Court to find that the

Petitioning Creditors, sophisticated business entities who analyzed and bargained for Taberna’s

current liquidation scheme, are prejudiced by the contractual terms and conditions they freely

sought out and entered. See In re Murray, 900 F.3d at 62.

        The Court concludes in the exercise of its discretion that the best interests of the

(putative) estate and all creditors are best served by dismissal of this case. See In re Balco

Equities Ltd., Inc., 312 B.R. 734, 748–49 (Bankr. S.D.N.Y. 2004) (Cause under section 1112(b)

“may be found based on unenumerated factors, including . . . failure to deal with creditors fairly

even where ‘bad faith’ is not found”); see also In re AMC Realty Corp., 270 B.R. 132, 147

(Bankr. S.D.N.Y. 2001) (dismissing the chapter 11 case for cause without finding bad faith); In



                                                  40
17-01087-mkv      Doc 20     Filed 11/08/18 Entered 11/08/18 16:27:07              Main Document
                                           Pg 41 of 51


re Glob. Energies, LLC, 763 F.3d 1341, 1350 (11th Cir. 2014) (stating that cause exists where a

party files an “involuntary bankruptcy petition in order to take control of a corporation or its

assets”). Specifically, the following facts support this conclusion:

           •   The alleged debtor is not an operating business and does nothing other than hold
               securities that generate cash flow to pay noteholders pursuant to the terms of the
               Indenture. See JPO § III Stip. Facts ¶¶1-2, 14; see TP Management LLC’s Answer
               [ECF No. 20], Ex. B (Taberna has no employees or operations of its own, and
               instead contracts with outside parties for all functions); see Petitioning Creditor’s
               Statement [ECF No. 2, ¶20]; 11/30/17 Tr. 95:14—97:21, Adv. Pro. No. 17-01087
               ECF No. 15.
           •   By the terms of the Indenture, Taberna is intended to exist only for a finite period
               of time, investing cash and paying out to investors pursuant to the notes, which
               under the Indenture have a maturity date of May 5, 2036. JPO § III Stip. Facts
               ¶5.; JX 1 INDENTURE pp. 9—14.
           •   The alleged debtor does not need, or want, a discharge. See TP Management
               LLC’s Answer [ECF No. 20], ¶5 (“As a result of being a CDO in run-off, the
               alleged debtor has no business to ‘rehabilitate’ or to bestow with a ‘fresh start’
               under chapter 11.”); see also Taberna Preferred Funding IV, LTD’s Answer [ECF
               No. 84].

           •   No assets would be lost or dissipated if the bankruptcy case were dismissed. See
               JX 49.
           •   Petitioning Creditors are being paid pursuant to the Indenture. See JPO § III Stip.
               Facts ¶¶12, 22.
           •   Pursuant to the terms of the Indenture, the Petitioning Creditors have adequate
               remedies for any grievances under nonbankruptcy law. See, e.g., JX 1
               INDENTURE pp. 173—190 (the Indenture provides for bargained-for contractual
               remedies); see also 11/30/17 Tr. 97:11—24, Adv. Pro. No. 17-01087 ECF No. 15;
               see also 10/18/18 Tr. 16:9—6, ECF No. 161.
           •   Under the terms of the Indenture, Petitioning Creditors’ Notes are fully secured.
           •   The Petitioning Creditors previously engaged in unsuccessful serial efforts to
               liquidate the collateral. See, e.g., Petitioning Creditor’s Statement [ECF No. 2],
               ¶39.
           •   In tandem with filing this involuntary petition, each Petitioning Creditor waived
               its right to benefit from security interests in any assets of the alleged debtor solely
               on account of their ownership interest in the Class A-2 Notes up to, but not to
               exceed, the amount of $5,259.00, to collectively achieve the section 303 statutory
               requirement of claims aggregating $1,5775. JPO § III Stip. Facts ¶57.



                                                 41
17-01087-mkv     Doc 20      Filed 11/08/18 Entered 11/08/18 16:27:07              Main Document
                                           Pg 42 of 51


         •     One day after filing the involuntary petition, Petitioning Creditors moved to
               terminate the putative debtor’s exclusivity period to file a plan, see ECF No. 1-3,
               thereby seeking authorization to file their own plan, having circulated pre-filing,
               but failing to obtain other creditors consent to, a proposed plan that would
               liquidate the collateral.
         •     The record evidence makes clear that Petitioning Creditors are seeking to
               liquidate the collateral solely for their benefit, and at the expense of other Note
               holders. See email from Joseph Furmari to Vikaran Ghei [JX 40]; see also Notice
               of Filing of Certain Unredacted Exhibits to Affidavit of H. Peter Haveles, Jr.
               Pursuant to Order Amending Prior Order Granting Ex Parte Motion to File
               Documents Under Seal [ECF No. 82], Exh. D, ¶¶ 2.1—3.19 (noting that junior
               noteholders are impaired classes deemed to reject the plan.); 11 U.S.C. ¶ 1126(g)
               (“Notwithstanding any other provision of this section, a class is deemed not to
               have accepted a plan if such plan provides that the claims or interests of such
               class do not entitle the holders of such claims or interests to receive or retain any
               property under the plan on account of such claims or interests.”).
         •     Petitioning Creditors purchased the notes in Taberna fully aware that it had
               defaulted (several years earlier). see, e.g., 11/29/18 Tr. 153:14—23, Adv. Pro.
               No. 17-01087 ECF No. 16.
         •     After these earlier attempts to liquidate the collateral failed, two months before
               filing this involuntary petition, Petitioning Creditors paid 91.1875 percent on the
               outstanding principal amount to purchase the remaining Class A notes, thereby
               giving Petitioning Creditors a controlling share of Class A notes. A mere three
               weeks earlier Petitioning Creditors’ had offered to buy at 76 percent of the
               outstanding principal. 11/30/17 Tr. 103:18—23, Adv. Pro. No. 17-01087 ECF No.
               17.
         •     Petitioning Creditors’ principal, Vikaran Ghei, relying on his experience and
               expertise with respect to complex financial instruments such as CDOs, the
               workings of the Bankruptcy Code, and the Zais case, endeavored to follow and
               pattern his initiatives here after those he believed led to the positive result in Zais.
               See 11/28/17 Tr. 47:24—50:24, Adv. Pro. No. 17-01087 ECF No. 15; see also
               11/29/17 Tr. 177:1—17, Adv. Pro. No. 17-01087 ECF No. 16; 11/30/17 Tr.
               108:2—110:24, Adv. Pro. No. 17-01087 ECF No. 17; JPO § III Stip. Fact ¶ 1; PC
               Stmt. ¶ 6; JPO § III Stip. Fact ¶ 35; see [email from Thomas Ji to Vik Ghei, JX
               66]; See Consent Solicitation [JX 66]; see also JPO § III Stip. Fact ¶ 35.
         •     Despite Petitioning Creditors Rule 1003 affidavit, [ECF No. 1 Exh. 2] the Court
               finds, based on the evidence and testimony offered at trial, that Petitioning
               Creditors purchased the defaulted notes with an eye towards commencing this
               involuntary petition. See JX 84; 11/30/2017 Tr. 115:20—119:202, Adv. Pro. No.
               17-01087 ECF No. 17 (Petitioning Creditors’ principal testifying that they
               engaged bankruptcy counsel prior to purchasing the notes); see also JPO § III
               Stip. Facts ¶ 33; Cf Federal Rule of Bankruptcy Procedure 1003 (“An entity that
               has transferred or acquired a claim for the purpose of commencing a case for


                                                 42
17-01087-mkv      Doc 20     Filed 11/08/18 Entered 11/08/18 16:27:07             Main Document
                                           Pg 43 of 51


               liquidation under chapter 7 or reorganization under chapter 11 shall not be a
               qualified petitioner.”).


       The foregoing facts, taken as a whole, readily support the conclusion that under the

reasoning of Murray this case should be dismissed for cause pursuant to 11 U.S.C. § 1112(b). In

making this determination the Court considers the purpose and goals of the Bankruptcy Code.

See In re Murray 900 F.3d at 59. “The legislative purpose of Chapter 11 is the speedy

rehabilitation of financially troubled businesses.” In re 312 W. 91st St. Co., Inc., 35 B.R. 346,

347 (Bankr. S.D.N.Y. 1983); see also In re Murray, 543 B.R. at 495 (“Through orderly and

centralized liquidation or through reorganization or rehabilitation, creditors of equal priority

receive ratable and equitable distributions designed to serve ‘the prime bankruptcy policy of

equality of distribution among creditors of the debtor.’”) (quoting 1 Collier on Bankruptcy (16th

ed. 2015) ¶ 1.01[1]); In re Metrogate, LLC, No. 15-12593 (KJC), 2016 WL 3150177, at *7

(Bankr. D. Del. May 26, 2016) (“The purpose of requiring at least three creditors to launch an

involuntary case is to necessitate some joint effort between creditors.”)(internal quotation marks

and citation omitted); see also David A. Skeel, Jr., Debt's Dominion: A History of Bankruptcy

Law in America at 42 (2001) (“[O]nly with involuntary bankruptcy, [commercial groups and

their advocates] insisted, would creditors be assured a fair share of debtors’ assets.”).

       It is undisputed that Taberna is not an operating business, and there is therefore no

rehabilitative objective that can be served by allowing a bankruptcy case to proceed. See In re

Murray 900 F.3d at 59; see also In re C-TC 9th Ave. P'ship, 113 F.3d 1304, 1308 (holding that

the “primary purpose of Chapter 11 is to enable businesses to reorganize and emerge from

bankruptcy as operating enterprises”) (emphasis added). Furthermore, the fact that the

Petitioning Creditors proposed a liquidating plan, see Notice of Filing of Certain Unredacted

Exhibits to Affidavit of H. Peter Haveles, Jr. Pursuant to Order Amending Prior Order Granting
                                                 43
17-01087-mkv      Doc 20     Filed 11/08/18 Entered 11/08/18 16:27:07              Main Document
                                           Pg 44 of 51


Ex Parte Motion to File Documents Under Seal [ECF No. 82], Exh. D, strongly suggests that the

Petitioning Creditors elected Chapter 11, rather than Chapter 7, solely in an attempt to obtain the

benefits of Section 1111(b) which, in turn, allowed them to make a colorable (albeit incorrect

and meritless) argument regarding their eligibility to commence an involuntary case.

       There is, however, no need for bankruptcy protection here since the Taberna Indenture

independently establishes the parties’ agreements as to liquidation. JX 1, INDENTURE § 11.1.

The Petitioning Creditors’ stated goal, which they were unable to achieve through a series of

earlier initiatives, is to rewrite the terms of the Indenture agreement, thereby enabling Petitioning

Creditors to alter Taberna’s governance structure and increase its disclosures, with the ultimate

goal of forcing an accelerated liquidation—not a reorganization. JX 111; JX 113, 2; see 11/30/18

Tr. 15:6—12, Adv. Pro. No. 17-01087 ECF No. 17. This is unnecessary (and indeed,

inappropriate) since Taberna is a static pool investment vehicle, intended to exist for only a

limited time. In contemplation of the possibility that Taberna would lack the funds necessary to

pay timely interest or principal, all noteholders (including Petitioning Creditors) expressly agreed

to terms for how the indenture trustee will manage the remaining portfolio and how losses will

be distributed among the noteholders. Here, the alleged debtor faces no involuntary creditors

and the rules for liquidating this single purpose, single use entity were set forth by contract.

Everyone, including Petitioning Creditors who purchased the already defaulted notes, agreed to

those rules.

       The Court does not view these facts in isolation but considers them within the context of

the entire case. Here, Petitioning Creditors took intricate—choreographed—steps to

manufacture eligibility to file an involuntary case. For example, the only reasonable inference to

draw from Petitioning Creditors' waiver [ECF No. 1-3] is that Petitioning Creditors waived their



                                                 44
17-01087-mkv      Doc 20      Filed 11/08/18 Entered 11/08/18 16:27:07              Main Document
                                            Pg 45 of 51


rights to benefit from any security interest up to the statutory eligibility filing requirement in an

attempt to artificially create eligibility to file an involuntary petition under section 303 as

partially unsecured creditors. However, the cumulative actions by the Petitioning Creditors

including knowingly purchasing a controlling stake of class A notes after previous failed

attempts to liquidate the collateral, drafting a liquidating plan for the exclusive benefit of class A

noteholders, filing the involuntary petition under chapter 11 (rather than under chapter 7) to

invoke the benefits of section 1111(b), and waiving their right to benefit from any security

interest up to the statutory eligibility filing requirement, makes clear to the Court that Petitioning

Creditors intended to abuse the bankruptcy code and bankruptcy process. With the benefit of

experienced counsel, see 10/18/18 Tr. 25:23—25, [ECF No. 161], Mr. Ghei—himself a

sophisticated investor, knowledgeable both with respect to complex financial transactions

including CDOs and the workings of Bankruptcy Code, see 11/28/17 Tr. 47:24—50:24, Adv.

Pro. No. 17-01087 ECF No. 15; see also 11/29/17 Tr. 177:1—17, Adv. Pro. No. 17-01087 ECF

No. 16—orchestrated a process whereby the Petitioning Creditors cited selective Code

provisions in the hope that it would enable them to effectuate an accelerated liquidation of an

already self-liquidating securitization vehicle, for their own benefit at the expense of the larger

creditor community.

       As noted, this filing comes on the heels of Petitioning Creditors’ other unsuccessful

attempts to initiate the liquidation of the collateral by means of, inter alia, a tender offer and a

consent solicitation. Petitioning Creditors are sophisticated parties who carefully, and after much

study, knowingly and voluntarily bought notes in the secondary market for an already defaulted

CDO. See 11/28/17 Tr. 150:10—158:11, Adv. Pro. No. 17-01087 ECF No. 15. Petitioning

Creditors knowingly agreed to the terms of the underlying securitization documents when they



                                                  45
17-01087-mkv         Doc 20       Filed 11/08/18 Entered 11/08/18 16:27:07                       Main Document
                                                Pg 46 of 51


purchased the notes at issue. Under sections 5.4, 5.5, 5.8, 5.13 and 11.1 of the Indenture, the

Petitioning Creditors agreed to prohibit the A-1 Noteholders (i.e. themselves) from forcing a

liquidation of the collateral, contractually signed on to a no-action clause in order to prohibit a

single bondholder (or a small group of bondholders) from bringing a suit against the issuer which

would be contrary to the collective economic interests of the other bondholders, and agreed that

in the event of a default a comprehensive priority of payments be applied. JX 1, INDENTURE at

pp. 54—178. The Petitioning Creditors seek bankruptcy solely as a means to alter the terms of a

contract they freely entered.

          The Court concludes that it “is clear from the totality of circumstances that this is not the

type of case for which Congress enacted Chapter 11 of the Bankruptcy Code.” 18 In re 312 W.

91st St. Co., Inc., 35 B.R. at 347. There is no genuine attempt to reorganize the putative debtor

so that it can reemerge from bankruptcy as a viable on-going business. Rather, this case is a last-

ditch effort by a senior sophisticated noteholder to further its personal, tactical and pecuniary

aims and to coerce a redemption of its notes to the detriment of junior creditors. See 11/29/17

Tr. 31:2—32:7, Adv. Pro. No. 17-01087 ECF No. 16 (indicating that Anchorage believed the

value of the notes could increase dramatically within a couple of years). This type of scheme

conflicts with the goal of Bankruptcy Code, which is to afford a debtor an opportunity to

continue business, preserve equity, and provide a collective remedy, goals which serve to protect

the interests of all creditors equally and fairly. While liquidation is an appropriate purpose of a


18
   In response to this Court’s Order to Show Cause, ECF No. 153, the Petitioning Creditors, through counsel,
argued for the first time that section 1123(a)(5)(F) permits cancelling or modifying an indenture. 10/18/18 Tr.
25:23—27:11. Therefore, the Petitioning Creditors argue, there is a valid purpose here and the Court should enter
an order for relief. As an initial matter, under the Code the term ‘indenture’ has a specific meaning. The Petitioning
Creditors have not the Petitioning Creditors have not established that the Indenture here falls within the meaning of
the term ‘indenture’ as used in section 1123(a)(5)(F), defined in section 101(28). Second, this argument puts the
cart before the horse. Section 1123(a) provides a list of the tools one may use to implement a plan. A bankruptcy
case, let alone a plan, may only utilize these tools after the Court determines that the underlying case can properly be
maintained consistent with the goals of the Code.

                                                          46
17-01087-mkv      Doc 20      Filed 11/08/18 Entered 11/08/18 16:27:07            Main Document
                                            Pg 47 of 51


chapter 11 case, it cannot be used to frustrate equitable treatment of all creditors. See In re

Murray, 543 B.R. at 486 (“Bankruptcy was created as a collective remedy, to achieve pari passu

distribution amongst creditors . . . .”); see also Travelers Ins. Co. v. 633 Third Assocs., No. 91

CIV. 5735 (CSH), 1991 WL 236842, at *2 (S.D.N.Y. Oct. 31, 1991) (stating that Congress did

not intend for section 1111(b) of the Bankruptcy Code to be invoked by parties as a way to

repudiate their bargain in order to enhance their position in advance of a possible bankruptcy); In

re Luxeyard, Inc., 556 B.R. 627, 640–41 (Bankr. D. Del. 2016) (“[I]t is proper to file an

involuntary petition to protect against other creditors obtaining a disproportionate share of the

debtor’s assets. Conversely, it is an improper use of the bankruptcy system to file an involuntary

petition to obtain a disproportionate advantage for a petitioner’s own position.”); id. at 641

(listing examples of disproportionate advantages which include, inter alia, filing in order to

change corporate control.).

       The Court is also convinced that if the Petitioning Creditor’s tactics were permitted and

rewarded with an entry of an order for relief, this would create significant uncertainty across the

capital markets. See Brief for the Structured Finance Industry Group, Inc. as Amicus Curiae

Supporting Objecting Parties at 8 [ECF No. 97]. As noted in In re Zais Investment Grade Limitd

VII, a case heavily relied upon by Petitioning Creditors, and as conceded by Petitioning Creditors

at trial [11/28/17 Tr. 157:7—25, Adv. Pro. No. 17-01087 ECF No. 15], “CDO’s are designed to

avoid bankruptcy.” 455 B.R. at 847.

       Rather than support Petitioning Creditors request for entry of an order for relief here, the

Court concludes that the Zais case is legally and factually distinguishable from this case. In re

Zais, 455 B.R. at 839. Most significantly, in Zais the debtor and the other non-petitioning

creditors did not oppose the involuntary bankruptcy filing. Id. at 846 (the parties “failed to



                                                 47
17-01087-mkv      Doc 20     Filed 11/08/18 Entered 11/08/18 16:27:07             Main Document
                                           Pg 48 of 51


contest the petition and the order for relief was entered by default”). The noteholders in Zais

moved to dismiss on grounds unrelated to § 330 eligibility after the court had entered an order

for relief. In short, the debtor in Zais took no position with respect to whether the case should

proceed in the bankruptcy court, Id. at 847, whereas here the putative debtor asks that the Court

to dismiss this case. See ECF No. 20; ECF No. 32. Indeed, Mr. Ghei testified that he would not

have filed this case if he knew that the putative debtor would oppose an order for relief.

11/28/2017 Tr. 84:15—23, Adv. Pro. No. 17-01087 ECF No. 16. The Zais court denied the

junior noteholders’ motion to dismiss and held, on the differing facts before it, that the movants

had failed to demonstrate that the involuntary petition was brought in bad faith. In re Zais, 455

B.R. at 848.

       The Zais case does not mandate entry of an order for relief here. As an initial matter, the

facts established at trial support the Court’s conclusion that Petitioning Creditors have, in a very

methodical and deliberate process, set out to force an accelerated liquidation of Taberna:

           •   Petitioning Creditors retained adept bankruptcy counsel prior to Petitioning
               Creditor’s failed attempts to liquidate the collateral outside of bankruptcy.
           •   Mr. Ghei candidly admitted at trial that he patterned his behavior with respect to
               Taberna after what he believed were the initiatives that led to denial of the motion
               to dismiss in Zais, a case in which he was involved and carefully followed. See,
               e.g., 11/28/2017 Tr. 158-19, Adv. Pro. No. 17-01087 ECF No. 15.
           •   After Petitioning Creditor’s failed attempts to liquidate the collateral outside of
               bankruptcy, Petitioning Creditors, in April 2017, purchased additional defaulted
               notes which gave them a majority stake of the Class A Notes. 11/30/17 Tr.
               103:14—23, Adv. Pro. No. 17-01087 ECF No. 17.
           •   Immediately after Petitioning Creditor’s April 2017 Note purchases, Petitioning
               Creditors, and their bankruptcy counsel, formally expanded the scope of counsel’s
               retention to include a bankruptcy filing. Compare JPO § III Stip. Fact ¶ 33 with
               JPO § III Stip. Fact ¶ 44.
           •   In their motion to terminate putative debtor’s exclusivity—filed the day after they
               commenced this case, Petitioning Creditors tout the fact that they own enough
               notes to deliver a class that will vote for their proposed plan (thereby ensuring
               liquidation).

                                                 48
17-01087-mkv        Doc 20    Filed 11/08/18 Entered 11/08/18 16:27:07              Main Document
                                            Pg 49 of 51


The court in Zais found that the case was brought in good faith and for a proper purpose because

the petitioning creditors desired to realize the greatest present value for themselves without

negatively impacting junior creditors who had no prospect of recovery under the status quo. Id.

at 849. Here, by contrast, Mr. Ghei conceded that junior creditors are not necessarily out of the

money outside of bankruptcy. 11/29/18 Tr. 161:19—24, Adv. Pro. No. 17-01087 ECF No. 16.

Yet, in direct contradiction of a basic goal of the bankruptcy code, the Petitioning Creditor’s case

would increase their recovery at the expense of the junior noteholders. See JPO § III Stip. Fact ¶

22; Compare JPO § III Stip. Fact ¶¶ 10-12 with Notice of Filing of Certain Unredacted Exhibits

to Affidavit of H. Peter Haveles, Jr. Pursuant to Order Amending Prior Order Granting Ex Parte

Motion to File Documents Under Seal [ECF No. 82], Exh. D, ¶¶ 2.1—3.19. This distinction is

critical and dispositive. Significantly, Anchorage, the Petitioning Creditor in Zais, is also a

Taberna noteholder and although it reportedly indicated it would support Petitioning Creditor’s

liquidation efforts, it did not file or join the involuntary petition here and refused to be “on the

front line” in connection with this case. 11/29/17 Tr. 31:20— 35:1, Adv. Pro. No. 17-01087 ECF

No. 16.

          Not only is this involuntary petition fundamentally at odds with the purpose of

securitization vehicles, but the Court concludes it also violates the spirit and purpose of the

Bankruptcy Code. “An involuntary petition is powerful weapon and therefore the Code and

Federal Rules of Bankruptcy Procedure include numerous requirements and restrictions to curtail

misuse and to insure that the remedy is sought only in appropriate circumstances.” In re Murray,

543 B.R. at 497. If the Court allowed this case to continue, allowing a party to force a CDO into

bankruptcy at the expense of all noteholders other than the Petitioning Creditors, the Court

would encourage other parties put to disregard bargained-for contractual remedies in an



                                                  49
17-01087-mkv      Doc 20     Filed 11/08/18 Entered 11/08/18 16:27:07             Main Document
                                           Pg 50 of 51


Indenture and pursue bankruptcy as a way to redefine the terms of the contracts they freely

entered. See 11/28/2017 Tr. 158-19, Adv. Pro. No. 17-01087 ECF No. 15 (Petitioning Creditor’s

principal Mr. Ghei explaining that his understanding of the Zais case helped to form the basis for

bringing this involuntary petition) (“I think [I] would be negligent for any potential investor in a

defaulted CDO not to consider [an involuntary petition] after the Zais case in 2011 where that

CDO was reorganized through a bankruptcy.”). Such a result is antithetical to the goals of the

bankruptcy system and to the public interest. “Were we to ignore those interests, we would

likely see an increase of new bankruptcy filings in cases that are more appropriately handled in

[other forums].” In re Murray, 900 F.3d at 63.

       For the foregoing reasons, the Court concludes in the exercise of its discretion that, even

if the Petitioning Creditors met the eligibility requirements under section 303, cause exists to

dismiss this case pursuant to section 1112(b) of the Bankruptcy Code.

                                         CONCLUSION

       For the reasons set forth above, the Court finds and concludes that the Petitioning

Creditors have failed to establish a prima facie case that they hold claims against Taberna. The

PC Note Claims are nonrecourse claims under the Indenture and the PC Note Claims are limited

to the Collateral. The Objecting Parties are therefore entitled to judgment on partial findings that

the Petitioning Creditors do not qualify as petitioning creditors under section 303(b) of the

Bankruptcy Code. The Court has considered the Petitioning Creditors’ remaining arguments,

and to the extent not specifically addressed herein, concludes that they lack merit.

       In the alternative, the Court in the exercise of its discretion, concludes this involuntary

case should be dismissed for cause pursuant to 11 U.S.C. § 1112(b).




                                                 50
17-01087-mkv       Doc 20     Filed 11/08/18 Entered 11/08/18 16:27:07           Main Document
                                            Pg 51 of 51


         As a result of this decision, the Alleged Debtor’s interpleader complaint is now moot, see

Adv. Pro. No. 17-1087(mkv), and Adversary Proceeding 17-1087 is DISMISSED.

         The parties are directed to settle a judgment on notice.



Dated:      New York, New York
            November 8, 2018
                                                         s/ Mary Kay Vyskocil
                                                       Honorable Mary Kay Vyskocil
                                                       United States Bankruptcy Judge




                                                  51
